Exhibit 10.26

OFFICE LEASE AGREEMENT

This Office Lease Agreement (the “Lease”), made and entered into on this the
30th day of June, 2011, between Merit Partners, LLC, an Oklahoma limited
liability company (“Landlord”) and Winnercomm, Inc., a Delaware corporation
(“Tenant”).

W I T N E S S E T H:

1. Definitions. The following are definitions of certain defined terms used in
this Lease. The definition of other terms are found throughout this Lease.

A. “Building” shall mean the office building at 4500 S. 129th East Avenue.
Tulsa, OK, 74134, Tulsa, County of Tulsa, State of Oklahoma, currently known as
Corporate Woods, and located upon the Property, defined below.

B. “Base Rent”: Base Rent for each month, will be paid in an amount equal to the
Approximate Rentable Area in the Premises (excluding the Storage Space)
multiplied by the price per square foot (“PSF”) according to the following
schedule for the applicable month of the Lease Term divided by twelve.

 

Month

   PSF      No. of Months  

1-6

   $ 00.00         6   

7-66

   $ 13.70         60   

67-114

   $ 14.40         48   

115-126

   $ 14.45         12   

The monthly Base Rent due for the seventh month of the Lease Term (hereinafter
defined) shall be paid by Tenant to Landlord contemporaneously with Tenant’s
execution hereof. While the Storage Space is included as part and parcel of the
Premises, it is the intent of the parties that the square footage of the Storage
Space shall not be included in the square footage of the Premises for
determination of Base Rent and Additional Rent.

C. “Additional Rent”: shall mean Tenant’s Pro Rata Share of Basic Costs
(hereinafter defined) and any other sums (exclusive of Base Rent) that are
required to be paid to Landlord by Tenant hereunder, which sums are deemed to be
Additional Rent under this Lease.

D. “Basic Costs” shall mean all direct and indirect costs and expenses incurred
in connection with the Building as more fully defined in Exhibit C attached
hereto.

E. “Security Deposit”. Intentionally Omitted.

 

1



--------------------------------------------------------------------------------

F. “Commencement Date”, “Lease Term” and “Termination Date” shall have the
following meanings:

(1) “Lease Term” shall mean a period of One Hundred Twenty Six (126) months
commencing on the date upon which Tenant’s Work in the Premises has been
Substantially Completed as such date is determined pursuant to Section 3.A.
hereof (the “Commencement Date”) For purposes hereof, the “Target Commencement
Date” shall be October 1, 2011.

(2) The “Termination Date” shall, unless sooner terminated as provided herein,
mean the last day of the Lease Term. Notwithstanding the foregoing, if the
Termination Date, as determined herein, does not occur on the last day of a
calendar month, the Lease Term shall be extended by the number of days necessary
to cause the Termination Date to occur on the last day of the last calendar
month of the Lease Term. Tenant shall pay Base Rent and Additional Rent for such
additional days at the same rate payable for the portion of the last calendar
month immediately preceding such extension. The Commencement Date, Lease Term
(including any extension by Landlord pursuant to this subsection I.F.(2),
Termination Date shall be set forth in a commencement date certificate (the
“Commencement Date Certificate”), in substantially the form as shown on Exhibit
G attached hereto, executed by Landlord and Tenant as soon as reasonable
practicable following the Commencement Date.

G. “Premises” shall mean the office space located within the Building and
outlined on Exhibit A to this Lease and known as Suite 200 together with the
storage space of approximately 2,200 square feet as outlined on Exhibit A-l (the
“Storage Space”).

H. “Approximate Rentable Area in the Premises” shall mean the area contained
within the demising walls of the Premises and any other area designated for the
exclusive use of Tenant plus an allocation of the Tenant’s pro rata share of the
square footage of the “Common Areas” and the “Service Areas” (as defined below).
For purposes of the Lease it is agreed and stipulated by both Landlord and
Tenant that the Approximate Rentable Area in the Premises is 16,768 square feet.

I. The “Approximate Rentable Area in the Building” is 549,919 square feet. The
Approximate Rentable Area in the Premises and the Approximate Rentable Area in
the Building as set forth herein may be revised at Landlord’s election if
Landlord’s architect determines such estimate to be inaccurate in any material
degree after examination of the final drawings of the Premises and the Building.

J. “Tenant’s Pro Rata Share” shall mean 3.05% which is the quotient (expressed
as a percentage), derived by dividing the Approximate Rentable Area in the
Premises (excluding the warehouse space) by the Approximate Rentable Area in the
Building.

 

2



--------------------------------------------------------------------------------

K. “Permitted Use” shall mean general office use and no other use or purpose.

L. “Base Year” shall mean the calendar year 2012.

M. “Agent” shall mean Gerry Chauvin as representation for the Landlord
(“Landlord’s Agent”).

N. “Building Manager” shall mean Levy Beffort, LLC, an Oklahoma limited
liability company dba Grubb & Ellis Levy Beffort or such other company as
Landlord shall designate from time to time.

O. “Building Standard”, shall mean the type, brand, quality and/or quantity of
materials Landlord designates from time-to-time to be the minimum quality and/or
quantity to be used in the Building or the exclusive type, grade, quality and/or
quantity of material to be used in the Building.

P. “Business Day(s)” shall mean Mondays through Fridays exclusive of the normal
business holidays of New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day (“Holidays”). Landlord, from time to time
during the Lease Term, shall have the right to designate additional Holidays,
provided such additional Holidays are commonly recognized by other office
buildings in the county in which the Building is located.

Q. “Common Areas” shall mean those areas located within the Building or on the
Property used for corridors, elevator foyers, mail rooms, restrooms, mechanical
rooms, elevator mechanical rooms, property management office, janitorial
closets, electrical and telephone closets, vending areas, and lobby areas
(whether at ground level or otherwise), entrances, exits, sidewalks, skywalks,
tunnels, driveways, parking areas and parking garages and landscaped areas and
other similar facilities provided for the common use or benefit of tenants
generally and/or the public.

R. “Default Rate” shall mean the lower of (i) twenty-four percent (24%) or
(ii) the Maximum Rate.

S. “Maximum Rate” shall mean the highest rate of interest from time-to-time
permitted under applicable federal and state law.

T. “Normal Business Hours” for the Building shall mean 8:00 a.m. to 6:00 p.m.
Mondays through Fridays, and 8:00 a.m. to 1:00 p.m. on Saturdays, exclusive of
Holidays.

U. “Property” shall mean the Building and the parcel(s) of land on which it is
located, other improvements located on such land, adjacent parcels of land that
Landlord operates jointly with the Building, and other buildings and
improvements located on such adjacent parcels of land.

 

3



--------------------------------------------------------------------------------

V. “Service Areas” shall mean those areas within the Building used for stairs,
elevator shafts, flues, vents, stacks, pipe shafts and other vertical
penetrations (but shall not include any such areas for the exclusive use of a
particular tenant).

W. “Substantial Completion” or “Substantially Completed” shall mean when (a)
construction of Landlord’s Work has been substantially completed in accordance
with the Plans, permits, and applicable laws and restrictions; (b) the Architect
has certified that Landlord’s Work has been constructed in accordance with the
Plans; (c) there is no incomplete or defective work that unreasonably interferes
with Tenant’s use of the Premises; (d) all necessary governmental approvals for
legal occupancy of the Premises have been obtained (including, if applicable, a
Certificate of Occupancy); and (e) all utilities are hooked up and available for
use by Tenant in the Premises.

W. “Notice Addresses” shall mean the following addresses for Tenant and
Landlord, respectively:

Tenant:

Winnercomm, Inc.

Attn: Mr. Roy Patton

Vice President Engineering & Facilities

Before Commencement Date:

6120 S.Yale Ave., Suite 210

Tulsa, Oklahoma 74136

After Commencement Date:

4500 S. 129th East Avenue, Suite 200

Tulsa, OK 74146

With a copy to:

Outdoor Channel Holdings, Inc.

43445 Business Park Drive, Suite 103

Temecula, CA 92590

Attn: R. David Bolls, III,

Assistant General Counsel,

Senior Vice President Business and Legal Affairs

 

4



--------------------------------------------------------------------------------

Landlord:

Rob Phillips

4500 South 129th East Avenue

Suite 115

Tulsa, Oklahoma 74134

With a copy to:

Attn: Business Manager

Grubb & Ellis Levy Beffort

4500 S. 129th East Avenue, Suite 195

Tulsa, Oklahoma 74134

Attn: Mark Beffort

Grubb & Ellis Levy Beffort

1601 NW Expressway, Suite 500

Oklahoma City, Oklahoma 73118

Payments of Rent only shall be made payable to the order of:

Merit Partners, LLC

at the following address:

1601 NW Expressway, Suite 500

Oklahoma City, Oklahoma 73118

or such other name and address as Landlord shall, from time to time, designate.

X. “Lease Year” shall mean the twelve (12) month period commencing on the
Commencement Date, and on each anniversary of the Commencement Date thereafter.

Y. “Guarantor” shall mean Outdoor Channel Holdings, Inc., a Delaware
corporation.

2. Lease Grant.

A. Subject to and upon the terms herein set forth, Landlord leases to Tenant and
Tenant leases from Landlord during the Lease Term the Premises together with the
right, in common with others, to use the Common Areas, subject to Rules and
Regulations, as hereinafter defined. Further, during the Lease Term, Tenant
shall have the non-exclusive use of in common with Landlord, other tenants of
the Building, their guests and invitees, of the non-reserved common automobile
parking areas and

 

5



--------------------------------------------------------------------------------

driveways, subject to the rules and regulations for the use thereof as
prescribed from time to time by Landlord. Landlord shall make available, and
Tenant may use, on a non-exclusive basis, up to Eighty-Four such non-reserved
parking spaces in the area designated therefore on Exhibit F attached hereto and
made a part hereof. Landlord reserves the right to reasonably designate parking
areas within the Property and to change, re-arrange, re-configure, or eliminate
portions of the parking areas, so long as Landlord makes available non-exclusive
parking for the Building and for Tenant as provided hereinabove.

B. Provided that Tenant is not in default under the Lease beyond any applicable
grace or cure periods and provided that Tenant has not vacated or abandoned the
Premises during the Lease Term, Tenant (but not any assignee or sublessee unless
otherwise expressly agreed upon and excluding any parties to a Permitted
Transfer) shall have the right and option (each a “Renewal Option”) to renew
this Lease, by written notice delivered to Landlord no later than six (6) months
prior to the expiration of the initial Lease Term or first Renewal Term, as the
case may be, for two (2) successive terms (each a “Renewal Term”), of sixty
(60) months each under the same terms, conditions and covenants contained in the
Lease, except that (a) no abatements or other concessions, if any, applicable to
the initial Lease Term shall apply to the Renewal Term; (b) the Base Rent for
the first year of each Renewal Term shall be the lesser of (i) the then current
rental value of the Premises, or (ii) one hundred and three percent (103%) of
the previous year’s Base Rent; (c) all leasehold improvements within the
Premises shall be provided in their then existing condition (on an “As Is”
basis) at the time the Renewal Term commences, (d) after the first year of the
Renewal Term, the annual Base Rate for each year thereafter shall be equal to
one hundred and three percent (103%) of the previous year’s Base Rent; and
(d) the first twelve (12) months of each sixty (60) month Renewal Term shall be
the Base Year, as that term is defined hereinabove, for such Renewal Term. The
Base Rent for the second Renewal Term shall be established and escalated in the
same manner as provided above for the first Renewal Term. Tenant shall have no
Renewal Options except for the two (2) Renewal Options described above.

C. Provided Tenant is not then in default under the Lease beyond any applicable
grace or cure periods and contingent upon the occurrence of a “Termination
Event” or “Downsizing” (as defined below) of Tenant’s Workforce (as defined
below) by an amount greater than fifty percent (50%) of Tenant’s Workforce
existing as of the Commencement Date, Tenant shall be entitled to terminate this
Lease at the end of the sixty-sixth (66) month of the initial Term (the “First
Termination Right”) upon not less than six (6) months prior written notice to
Landlord (“Termination Notice”) and upon payment of a termination fee (the
“Termination Fee”) equal to the sum of the unamortized balance of (i) all costs
incurred by Landlord in connection with this Lease transaction, including but
not limited to the cost of the Landlord’s Work performed as provided in Exhibit
D attached hereto and the cost of any allowances paid as described in Exhibit D;
and (ii) the actual real estate broker’s fees and all commissions paid as a
result of this Lease; and (iii) the value of three of the six months of free
rent provided at the

 

6



--------------------------------------------------------------------------------

commencement of the Lease Term (based upon a rental rate of $13.70 per rentable
square foot), such unamortized balance to be calculated on a straight-line
amortization basis over the Lease Term using a five percent (5%) cost of funds;
provided, in the event such termination is based upon Downsizing of Tenant’s
Workforce, the Termination Fee shall be increased by the amount of $33,536.00 in
addition to the foregoing. The actual amount of the Termination Fee and the
Tenant’s Workforce as of the Commencement Date shall be confirmed and set forth
in the Commencement Date Certificate to be executed by Landlord and Tenant as
soon as reasonable practicable following the Commencement Date. The payment of
the Termination Fee shall be due and payable with and shall accompany the
delivery of the termination notice provided above. Failure to provide the notice
and payment of the Termination Fee as provided in this Subparagraph 2.C within
the time frames set forth above shall constitute a waiver of the First
Termination Right.

D. Provided Tenant is not then in default under the Lease beyond any applicable
grace or cure periods and contingent upon the occurrence of a Termination Event
(but not based upon Downsizing), Tenant shall be entitled to terminate this
Lease at the end of the ninetieth (90th) month of the initial Term upon not less
than six (6) months prior written notice to Landlord (the “Second Termination
Right”). Failure to provide the notice to terminate this Lease within the time
frame set forth in this Subparagraph 2.D shall constitute a waiver of the Second
Termination Right.

E. For purposes hereof, a “Termination Event” shall mean the sale of the company
or the closure of Tenant’s office or business resulting in Tenant’s ceasing to
conduct business in Tulsa, Oklahoma or any surrounding metropolitan areas, such
as by way of example, the sale of the business resulting in a relocation out of
Tulsa, Oklahoma or surrounding metropolitan areas. For purposes hereof,
“Downsizing” shall mean the reduction of Tenant’s “Workforce” by the number of
people set forth herein for the applicable event for a period of not less than
the twelve (12) months preceding the Termination Notice or Contraction Notice,
as the case may be. For purposes hereof, “Workforce” shall mean as of the
Commencement Date the number of Tenant’s full time employees (i.e. (i) those
working at a full time schedule and properly enrolled upon Tenant’s payroll
located at the Premises; or (ii) otherwise for which a posted and advertised
full time position is available with Tenant; provided such unfilled position
shall not exceed one person; or (iii) those providing contract services for
Tenant at a full time equivalent pursuant to a long term (meaning more than
twelve months) written contract between Tenant and such person). For purposes of
calculating Tenant’s Workforce, part time employees, persons with desk sharing
arrangements, temporary personnel (whether through an agency or otherwise), and
contract services, except as provided above in connection with contract services
under long term contracts, shall be excluded. The Termination Notice provided by
Tenant shall include a certification by Tenant as to such reasonable information
to enable landlord to confirm that the Termination Notice is based upon either a
Termination

 

7



--------------------------------------------------------------------------------

Event or Downsizing, as the case may be, and Landlord shall be entitled, upon
reasonable notice to Tenant, to audit Tenant’s books and records relating
thereto, including but not limited to payroll records.

F. Provided Tenant is not then in default under the Lease beyond any applicable
grace or cure periods and contingent upon the occurrence of a “Contraction
Event”, as defined below, Tenant shall be entitled to a one-time right at the
end of the sixty-sixth (66th) month of the Term to reduce the Net Rentable Area
of the Premises (“Contraction”) to exclude up to but not exceeding fifty percent
(50%) of the Rentable Square Feet of the Premises, subject to all rules,
regulations, codes and laws having jurisdiction thereon (the “Contraction
Space”) and provided the Contraction Space shall be contiguous. Tenant shall
give to Landlord not less than six (6) months prior written notice prior to such
Contraction (the “Contraction Notice”). Upon the effective date of any
Contraction (i.e. at the end of the sixty-sixth (66th) month of the Term), the
Base Rent relating to the Net Rentable Area of the remaining Premises shall be
adjusted and the chart set forth in Section l.B of this Lease shall be amended
to reflect that the Base Rent for the remaining Premises shall be increased by
an amount equal to fifty percent (50%) of the Contraction Percentage, as defined
below. For purposes hereof, the “Contraction Percentage” shall mean the
percentage that the Rentable Square Feet of the Contraction Space bears to the
total Rentable Square Feet of the Premises prior to such Contraction (i.e.
16,768). By way of example, and not as a limitation, if the Contraction Space
should represent thirty percent (30%) of the original Premises, then in that
event, the Base Rent for the remaining Term of the Lease would be increased by
fifteen percent (15%) as of the end of the sixty sixth (66th) month of the Term
of this Lease.

Further, Tenant’s Proportionate Share shall be adjusted at the same time;
however, such adjustment to Base Rent and other amounts due hereunder shall not
take place until the end of the sixty-sixth (66th) month of the Term of this
Lease.

All costs and expenses of Landlord necessary to separately demise the remaining
portion of the Premises in accordance with applicable building code, regulations
and applicable law, shall be paid by Tenant to Landlord within thirty (30) days
following written demand to Tenant accompanied with copies of invoices or other
documents to reasonably evidence such cost. Tenant will permit Landlord and its
agents and representatives the right to enter into and upon any and all parts of
the Premises, at all reasonable hours to complete the work necessary to
separately demise the remaining Premises from the Contraction Space and Landlord
may, during the progress of such work, keep and store therein or elsewhere upon
the Premises all necessary materials, tools, supplies and equipment; provided
Landlord shall use reasonable efforts to minimize interference with Tenant’s
work. Notwithstanding the above, Landlord shall not be liable for inconvenience,
annoyance, loss of business or other damage of Tenant by reason of making such
improvements or the performance of any such work or on account of bringing
materials, tools, supplies and equipment into or through the building during the
course thereof, and the obligations of Tenant under this Lease shall not be
affected thereby.

 

8



--------------------------------------------------------------------------------

For purposes of this subparagraph, a “Contraction Event” shall mean a Downsizing
of Tenant’s “Workforce” by an amount that is at least twenty-five percent
(25%) of Tenant’s Workforce but not greater than fifty percent (50%) of Tenant’s
Workforce for a period of not less than the twelve (12) months preceding the
Contraction Notice. The Contraction Notice provided by Tenant shall include a
certification by Tenant as to the basis of the contraction and such reasonable
information to enable landlord to confirm that extent of Downsizing and Landlord
shall be entitled, upon reasonable notice to Tenant, to audit Tenant’s books and
records relating thereto. Failure to provide the notice to contract this Lease
within the time frame set forth in this Subparagraph F shall constitute a waiver
of such contraction rights.

3. Adjustment of Commencement Date/Possession.

A. For purposes of determining the Commencement Date and Termination Date
pursuant to Paragraph l.F above, the Lease Term shall commence upon the date
that Landlord has Substantially Completed (defined above) the work to be
performed by Landlord as set forth in the Work Letter Agreement attached hereto
as Exhibit D (“Work Letter”); provided, however, that if Landlord shall be
delayed in substantially completing the Landlord Work as a result of the
occurrence of any of the following (a “Delay”):

(1) Tenant’s failure to furnish information in accordance with the Work Letter
Agreement or to respond to any request by Landlord for any approval of
information within any time period prescribed, or if no time period is
prescribed, then within two (2) Business Days of such request; or

(2) Tenant’s insistence on or the availability of specialty equipment,
materials, finishes or installations that have long lead times after having
first been informed by Landlord that such materials, finishes or installations
will cause a Delay; or

(3) Changes in any plans and specifications requested by Tenant; or

(4) The performance or nonperformance by a person or entity employed by on or
behalf of Tenant in the completion of any work in the Premises (all such work
and such persons or entities being subject to prior approval of Landlord and
such work actually delays Landlord from completing Landlord’s Work); or

(5) Any request by Tenant that Landlord delay the completion of any of the
Landlord’s Work; or

 

9



--------------------------------------------------------------------------------

(6) Any actual delay resulting from Tenant’s having taken possession of the
Premises for any reason prior to Substantial Completion of the Landlord’s Work;
or

(7) Any other actual delay of Landlord in completing Landlord’s Work caused by
Tenant, its agents, employees or independent contractors;

then, the Commencement Date shall be deemed to be the day that said Landlord’s
Work would have been substantially completed absent any such Delay(s).

B. If Landlord fails to deliver possession of the Premises to Tenant on or
before the Target Commencement Date, Landlord shall not be subject to any
liability for its failure to do so. This failure shall not affect the validity
of this Lease or the obligations of Tenant under it, but the Lease Term shall
commence on the date on the actual date of Substantial Completion. The Lease
Termination Date shall be extended for a like period plus any additional period
required to make the Lease Termination Date the last day of the calendar month.
Landlord shall use its commercially reasonable efforts, including litigation, to
enforce its rights to possession of the Premises against any holdover tenant.

C. If Substantial Completion of Landlord’s Work and delivery of the Premises to
Tenant have not occurred by November 1, 2011, as the same shall be extended by
reason of Tenant Delays (the “Outside Date”), Tenant’s sole remedy shall be to
terminate this Lease by delivering a notice to Landlord (“Outside Date
Termination Notice”) electing to terminate this Lease effective on the date
Landlord’s receives the Outside Date Termination Notice (the “Outside Date
Termination Date”). The Outside Date Termination Notice must be delivered by
Tenant to Landlord, if at all, no earlier than the Outside Date and no later
than five (5) business days after the Outside Date. If Tenant delivers the
Outside Date Termination Notice to Landlord, Landlord shall have the right to
suspend the Outside Date Termination Date for a period ending thirty (30) days
after the original Outside Date Termination Date. In order to suspend the
Outside Date Termination Date, Landlord must deliver to Tenant, within five
(5) business days after receipt of the Outside Date Termination Notice, a
certificate of the general contractor in charge of construction certifying that
it is that contractor’s best good- faith judgment that Substantial Completion of
Landlord’s Work will occur within thirty (30) days after the original Outside
Date Termination Date. If Landlord provides this certificate and Substantial
Completion of Landlord’s Work occurs within such thirty (30) day suspension
period, the Outside Date Termination Notice shall be of no further force or
effect and the Outside Date Termination Date shall no longer be applicable. If,
however, Substantial Completion of the Landlord’s Work does not occur within
such thirty (30) day suspension period, this Lease shall terminate as of the
date of expiration of the thirty (30) day period.

If before the Outside Date Landlord determines that Substantial Completion of
the Landlord’s Work will not occur by the Outside Date, Landlord shall have the
right

 

10



--------------------------------------------------------------------------------

to deliver a written notice to Tenant stating Landlord’s reasonable, good-faith
estimate of the date by which Substantial Completion of the Landlord’s Work will
occur. Tenant shall be required, within five (5) business days after receipt of
such notice, to either deliver the Outside Date Termination Notice (which will
mean that the procedure set forth in the foregoing paragraph shall be followed)
or agree to extend the Outside Date to the date stated in Landlord’s notice.
Tenant’s failure to respond in writing within this five (5) business day period
shall be considered to constitute Tenant’s agreement to extend the Outside Date
to the date stated in Landlord’s notice. If the Outside Date is so extended,
Landlord’s right to request Tenant to elect to either terminate or further
extend the Outside Date shall remain and continue to remain, with each of the
notice periods and response periods set forth above, until the Substantial
Completion of the Landlord’s Work or until this Lease is terminated.

D. If Tenant takes possession of the Premises prior to the Commencement Date,
such possession shall be subject to all the terms and conditions of the Lease
and Tenant shall pay Base Rent and Additional Rent to Landlord for each day of
occupancy prior to the Commencement Date. Notwithstanding the foregoing, if
Tenant, with Landlord’s prior approval, takes possession of the Premises prior
to the Commencement Date for the sole purpose of performing any Landlord-
approved improvements therein or installing furniture, equipment or other
personal property of Tenant, such possession shall be subject to all of the
terms and conditions of the Lease, except that Tenant shall not be required to
pay Base Rent or Additional Rent with respect to the period of time prior to the
Commencement Date during which Tenant performs such work. Tenant shall, however,
be liable for the cost of any services (e.g. electricity, HVAC, freight
elevators) that are provided to Tenant or the Premises at Tenant’s request
during the period of Tenant’s possession prior to the Commencement Date. Nothing
herein shall be construed as granting Tenant the right to take possession of the
Premises prior to the Commencement Date, whether for construction, fixturing or
any other purpose, without the prior consent of Landlord.

4. Use/Access.

A. The Premises shall be used for the Permitted Use and for no other purpose.
Tenant agrees not to use or permit the use of the Premises for any purpose which
is illegal, creates a nuisance or which would increase the cost of insurance
coverage with respect to the Building. Tenant will conduct its business and
control its agents, servants, employees, customers, licensees, and invitees in
such a manner as not to interfere with, annoy or disturb other tenants or
Landlord in the management of the Building and the Property. Tenant, within ten
(10) days after the receipt thereof, shall provide Landlord with copies of any
notices it receives with respect to a violation or alleged violation of any such
laws, ordinances, orders, rules and regulations. Tenant, at its expense, will
comply and shall use its best efforts to cause its employees and shall use
commercially reasonably efforts to cause invitees and visitors to comply, with
the rules and regulations of the Building attached hereto as Exhibit B (the
“Rules and Regulations”), as the same may be further

 

11



--------------------------------------------------------------------------------

adopted or altered by Landlord from time-to-time for the safety, care and
cleanliness of the Premises, Building and Property or for the reservation of
good order, so long as, (i)the Rules and Regulations do not require Tenant to
pay any additional Rent; (ii) no amendment or addition to the Rules and
Regulations is binding on Tenant until the tenth (10th) business day after
Tenant receives written notice of the change, and no amendment or addition
applies retroactively; and (iii) the Rules and Regulations do not take
precedence over the specific terms and conditions of this Lease. Notwithstanding
Item No. 22 of the Rules and Regulations, Tenant shall be entitled to
temporarily store and transfer a weapon but only to the extent of Tenant’s
ordinary course of business and provided if such weapon is a firearm, such
weapon shall be unloaded and such storage and transfer of any weapon will be in
full compliance with all applicable Laws.

Landlord agrees not to enforce the Rules and Regulations in a manner that
discriminates against Tenant. Landlord shall not be responsible to Tenant for
the failure of any other tenants or occupants of the Building to comply with the
Rules and Regulations.

B. Tenant, its employees, agents, and invitees shall have complete access to the
Premises twenty-four (24) hours a day, seven (7) days a week. Landlord may
temporarily close the Premises if required because of a life threatening or
building threatening situation.

5. Base Rent.

A. Tenant covenants and agrees to pay to Landlord during the Lease Term, without
any setoff or deduction except as otherwise expressly provided herein, the full
amount of all Base Rent and Additional Rent due hereunder and the full amount of
all such other sums of money as shall become due under this Lease (including,
without limitation, any charges for replacement of electric lamps and ballasts
and any other services, goods or materials furnished by Landlord at Tenant’s
request which are not otherwise included in Additional Rent), all of which
hereinafter may be collectively called “Rent.” In addition Tenant shall pay and
be liable for, as Additional Rent, all rent, sales and use taxes or other
similar taxes, if any, levied or imposed by any city, state, county or other
governmental body having authority upon Rent paid hereunder by Tenant, such
payments to be in addition to all other payments required to be paid to Landlord
by Tenant under the terms and conditions of this Lease.

B. The Base Rent and Additional Rent for each calendar year or portion thereof
during the Lease Term, shall be due and payable in advance in monthly
installments of the first day of each calendar month during the Lease Term and
any extensions or renewals hereof, and Tenant hereby agrees to pay such Base
Rent and Additional Rent to Landlord without demand. If the Lease Term commences
on a day other than the first day of a month or terminates on a day other than
the last day of a month, then the installments of Base Rent and Additional Rent
for such month or months shall be prorated, based on the number of days in such
month.

 

12



--------------------------------------------------------------------------------

C. No payment by Tenant or receipt or acceptance by Landlord of a lesser amount
than the correct installment of Rent due under this Lease shall be deemed to be
other than a payment on account of the earliest Rent due hereunder, nor shall
any endorsement or statement on any check or any letter accompanying any check
or payment be deemed an accord and satisfaction, and Landlord may accept such
check or payment without prejudice to Landlord’s right to recover the balance or
pursue any other available remedy. The acceptance by Landlord of an installment
of Rent on a date after the due date of such payment shall not be construed to
be a waiver of Landlord’s right to declare a default for any other late payment.
All amounts received by Landlord from Tenant hereunder shall be applied first to
the earliest accrued and unpaid Rent then outstanding. Tenant’s covenant to pay
Rent shall be independent of every other covenant set forth in this Lease.

D. To the extent allowed by law, all installments of Rent not paid when due
shall bear interest at the Default Rate from the date due until paid. In
addition, if Tenant fails to pay any installment of Base Rent and Additional
Rent or any other item of Rent within 10 days after due and payable hereunder, a
“Late Charge” equal to five percent (5%) of such unpaid amount will be due and
payable immediately by Tenant to Landlord.

E. The Additional Rent payable hereunder shall be adjusted from time-to-time in
accordance with the provisions of Exhibit C attached hereto and incorporated
herein for all purposes.

6. Guaranty. As a condition to the execution hereof by Landlord, Tenant shall
cause Guarantor to make, execute and deliver to Landlord an unconditional and
continuing guaranty of payment and performance by Tenant under this Lease, the
form of which shall be as set forth on Exhibit “H” attached hereto and made a
part hereof.

7. Services to be Furnished by Landlord.

A. Landlord agrees to furnish Tenant the following services:

(1) Water for use in the lavatories on the floor(s) on which the Premises is
located. If Tenant desires water in the Premises for any approved reason,
including a private lavatory or kitchen, cold water shall be supplied, at
Tenant’s sole cost and expense, from the Building water main through a line and
fixtures installed at Tenant’s sole cost and expense with the prior reasonable
consent of Landlord. If Tenant desires hot water in the Premises, Tenant, at its
sole cost and expense and subject to the prior reasonable consent of Landlord,
may install a hot water heater in the Premises. Tenant shall be solely
responsible for the maintenance and repair of any such water heater and line and
fixtures in the Premises.

(2) Central heat and air conditioning in season during Normal Business Hours, at
such temperatures and in such amounts as are considered by Landlord, in its
reasonable judgment, to be standard for buildings of similar

 

13



--------------------------------------------------------------------------------

class, size, age and location, or as required by governmental authority. In the
event that Tenant requires central heat, ventilation or air conditioning service
at times other than Normal Business Hours, such additional service shall be
furnished only upon the written request of Tenant delivered to Landlord prior to
3:00 p.m. at least one Business Day in advance of the date for which such usage
is requested.

(3) Maintenance and repair of all Common Areas in the manner and to the extent
reasonably deemed by Landlord to be standard for buildings of similar class, age
and location.

(4) Janitorial and cleaning service in and about the Premises on Business Days;
provided, however, if Tenant’s floor covering or other improvements require
special treatment, Tenant shall pay the additional cleaning cost (with no
markup) attributable thereto as Additional Rent within 30-days after
presentation of a statement therefor by Landlord. Tenant shall not provide or
use any other janitorial or cleaning services without Landlord’s consent, and
then only subject to the supervision of Landlord and at Tenant’s sole cost and
responsibility and by a janitor, cleaning contractor or employees at all times
satisfactory to Landlord.

(5) Electricity to the Premises for general office use, in accordance with and
subject to the terms and conditions of Section 11 of this Lease.

(6) Fluorescent bulb replacement in the Premises necessary to maintain building
standard the lighting, as established by Landlord, and fluorescent and
incandescent bulb and ballast replacement in the Common Areas and Service Areas.

(7) Passenger elevator service in common with Landlord and other persons during
Normal Business Hours and freight elevator service in common with the Landlord
and other tenants in the Building during Normal Business Hours subject to
scheduling such freight elevator with the Building Manager during Normal
Business Hours. Such normal elevator service, passenger or freight, if furnished
at other times, shall be optional with Landlord and shall never be deemed a
continuing obligation. Landlord, however, shall provide limited passenger
elevator service daily at all times when normal passenger elevator service is
not provided.

(8) Access control to the Building during other than Normal Business Hours shall
be provided in such form as Landlord deems appropriate. Tenant shall cooperate
fully in Landlord’s efforts to maintain access control to the Building and shall
follow all regulations promulgated by Landlord with respect thereto, as the same
may be amended from time to time. Notwithstanding anything herein to the
contrary Tenant expressly acknowledges and agrees that Landlord is not
warranting the efficacy of any

 

14



--------------------------------------------------------------------------------

access personnel, service, procedures or equipment and that Tenant is not
relying and shall not hereafter rely on any such personnel service, procedures
or equipment. Landlord shall not be responsible or liable in any manner for
failure of any access personnel, services, procedures or equipment to prevent,
control, or apprehend anyone suspected of causing personal injury or damage in,
on or around the Property.

B. If Tenant requests any other utilities or building services in addition to
those identified above, or any of the above utilities or building services in
frequency, scope, quality or quantities substantially greater than the standards
set by Landlord for the Building, then Landlord shall use reasonable efforts to
attempt to furnish Tenant with such additional utilities or building services.
Landlord may impose a reasonable charge for such additional utilities or
building services (without markup or profit to Landlord), which shall be paid
monthly by Tenant as Additional Rent on the same day that the monthly
installment of Base Rent is due.

C. Except as otherwise expressly provided herein, the interruption or
termination of these defined services in whole or in part, resulting from
Landlord’s adherence to laws, regulations and administrative orders, repairs,
improvements alterations, breakdown, accident, weather, strikes, labor disputes,
fuel or material scarcity, or failure of any corporation, firm or person with
whom the Landlord may contract for any such service to furnish same, or any
other causes beyond the reasonable control of Landlord shall not render Landlord
liable in any respect nor be construed as a constructive eviction of Tenant, nor
give rise to an abatement of Rent, nor relieve Tenant from the obligation to
fulfill any covenant or agreement hereof. Should any of the equipment or
machinery used in the provision of such services for any cause cease to function
properly, Landlord shall use reasonable diligence to repair such equipment or
machinery.

D. Landlord shall, at its expense (except as included in Basic Costs) keep and
maintain in good repair and working order and make all repairs to and perform
necessary maintenance upon: (a) all structural elements of the Building; and
(b) all mechanical, electrical and plumbing systems that serve the Building in
general; and (c) the exterior portion of the Building and Property, (d) all
parking facilities and other portions of the Common Areas, including Building
facilities common to all tenants, including, but not limited to, the ceilings,
walls and floors in the Common Areas.

Landlord shall use reasonable diligence to make repairs when appropriate to keep
the applicable portion of the Premises, Building, Property, and other items in
the condition described in this clause. Landlord shall not be in default of its
repair and maintenance obligations under this section if Landlord performs the
repairs and maintenance within thirty (30) days after written notice by Tenant
to Landlord of the need for such repairs and maintenance. If, due to the nature
of the particular repair or maintenance obligation, more than thirty (30) days
are reasonably required for completion, Landlord shall not be in default under
this section if Landlord begins

 

15



--------------------------------------------------------------------------------

work within this thirty-day (30-day) period and diligently prosecutes this work
to completion. No abatement of Rent and no liability of Landlord shall result
for any injury to or interference with Tenant’s business arising from the making
of or failure to make any repairs, replacements, alterations, or improvements in
or to any portion of the Premises, Building, Property, fixtures, appurtenances,
or equipment.

8. Leasehold Improvements/Tenant’s Property. All fixtures, equipment,
improvements and appurtenances attached to, or built into, the Premises at the
commencement of or during the Lease Term, whether or not by, or at the expense
of, Tenant (“Leasehold Improvements”), shall be and remain a part of the
Premises; shall be the property of Landlord; and shall not be removed by Tenant
except as expressly provided herein. All unattached and moveable partitions,
trade fixtures, moveable equipment or furniture located in the Premises and
acquired by or for the account of Tenant, without expense to Landlord, which can
be removed without structural damage to the Building or Premises, and all
personalty brought into the Premises by Tenant (“Tenant’s Property”) shall be
owned and insured by Tenant.

By written notice to Tenant given at either sixty (60) days before expiration of
the Term or within one (1) month after the earlier termination of this Lease or
Tenant’s right to possession, Landlord may require Tenant to remove any
Leasehold Improvements performed by or for the benefit of Tenant, including but
not limited to electronic, phone and data cabling (the “Required Removables”) at
Tenant’s sole cost. In the event that Landlord so elects, Tenant shall remove
such Required Removables within the later of (i) thirty (30) days after notice
from Landlord, or (ii) upon the expiration or earlier termination of this Lease
or Tenant’s right to possession. In addition to Tenant’s obligation to remove
the Required Removables, Tenant shall repair any damage caused by such removal.
If Tenant fails to remove any specified Required Removables or to perform any
required repairs and restoration within the time period specified above,
Landlord, at Tenant’s sole cost and expense, may remove the Required Removables
(and repair any damage caused thereby) and dispose of the Required Removables in
any manner determined by Landlord in its sole discretion or deliver the Required
Removables to any other place of business of Tenant, or warehouse the same, and
Tenant shall pay the cost of such removal, repair, delivery, or warehousing of
the Required Removables within five (5) days after demand from Landlord.

9. Signage. Landlord shall provide and install, at Landlord’s cost, all
applicable signage identifying Tenant on (a) Tenant’s entrance doors outside of
the Premises, (b) on the existing base monuments as exist for the Building
adjacent to 129th Street and 41st Street, (c) on directional signage within the
Building as determined by Landlord from time to time, and (d) in the main lobby
of the Building as a directory may exist, from time to time. All such signage,
letters and numerals shall be in the standard graphics for the Building. No
other signage shall be used or permitted on the Premises without Landlord’s
prior written consent.

 

16



--------------------------------------------------------------------------------

10. Repairs and Alterations by Tenant.

A. Except to the extent such obligations are imposed upon Landlord hereunder,
Tenant shall, at its sole cost and expense, maintain the Premises in good order,
condition and repair throughout the entire Lease Term, ordinary wear and tear
and casualty loss excepted:(i) the nonstructural portions of the Premises
(including all Tenant Improvements, Alterations and fixtures); and (ii) all
systems and equipment that serve only the Premises.

Tenant agrees to keep the areas visible from outside the Premises in a neat,
clean and attractive condition at all times. Tenant shall be responsible for all
repairs replacements and alterations in and to the Premises, Building and
Property, the need for which arises out of (1) Tenant’s or any of Tenant’s
agents, contractors, employees, representatives, licensees, permittees or
customers (collectively “Tenant Parties” and individually a “Tenant Party”) use
or occupancy of the Premises, (2) the installation, removal, use or operation of
Tenant’s Property (as defined in Section 8. above), (3) the moving of Tenant’s
Property into or out of the Building, or (4) the act, omission, misuse or
negligence of Tenant, or any Tenant Party. All such repairs, replacements or
alterations shall be performed in accordance with Section 10.B. below. If Tenant
fails to maintain the Premises in good order, condition and repair (ordinary
wear and tear and casualty loss excepted), Landlord shall give Tenant notice to
perform such acts as are reasonably required to so maintain the Premises. If
Tenant fails to promptly commence such work and diligently pursue it to its
completion, then Landlord may, at is option, make such repairs, and Tenant shall
pay to Landlord within thirty (30) days after demand therefor as Additional Rent
the actual cost of such repairs, together with an administration charge in an
amount equal to ten percent (10%) of the cost of such repairs.

B. Tenant shall not make or allow to be made any alterations, additions or
improvements to the Premises, whether structural or otherwise, without first
obtaining the written consent of Landlord in each such instance, which consent
may be refused or given on such conditions as Landlord may elect. Prior to
commencing any such work and as a condition to obtaining Landlord’s consent,
Tenant must furnish Landlord with plans and specifications acceptable to
Landlord; names and addresses of contractors reasonably acceptable to Landlord;
copies of contracts; necessary permits and approvals; evidence of contractor’s
and subcontractor’s insurance in accordance with Section 15. hereof; and a
payment bond or other security, all in form and amount satisfactory to Landlord.
Tenant shall be responsible for insuring that all such persons procure and
maintain insurance coverage against such risks, in such amounts and with such
companies as Landlord may require, including, but not limited to, Builder’s Risk
and Worker’s Compensation insurance. All such improvements, alterations or
additions shall be constructed in a good and workmanlike manner using Building
Standard materials or other new materials of equal or greater quantity.
Landlord, to the extent reasonably necessary to avoid any disruption to the
tenants and occupants of the Building, shall have the right to designate the
time when any such alterations, additions and improvements may be performed and
to otherwise designate reasonable rules, regulations and procedures

 

17



--------------------------------------------------------------------------------

for the performance of work in the Building. Upon completion, Tenant shall
furnish “as-built” plans, contractor’s affidavits and full and final waivers of
lien and receipted bills covering all labor and materials. All improvements,
alterations and additions shall comply with the insurance requirements, codes,
ordinances, laws and regulations, including without limitation, the Americans
with Disabilities Act. Tenant shall reimburse Landlord upon demand for all sums,
if any, expended by Landlord for third party examination of the architectural,
mechanical, electrical and plumbing plans for any alterations, additions or
improvements. In addition, if Landlord so requests, Landlord shall be entitled
to oversee the construction of any alterations, additions or improvements that
may affect the structure of the Building or any of the mechanical, electrical,
plumbing or life safety systems of the Building. In the event Landlord elects to
oversee such work, Landlord shall be entitled to receive a fee for such
oversight in an amount equal to ten percent (10%) of the cost of such
alterations, additions or improvements. Landlord’s approval of Tenant’s plans
and specifications for any work performed for or on behalf of Tenant shall not
be deemed to be representation by Landlord that such plans and specifications
comply with applicable insurance requirements, building codes, ordinances, laws
or regulations or that the alterations, additions and improvements constructed
in accordance with such plans and specifications will be adequate for Tenant’s
use.

11. Use of Electrical Services by Tenant.

A. All electricity used by Tenant in the Premises shall be paid for by Tenant
through inclusion in Base Rent and Basic Costs (except as provided in
Section 11.B. below with respect to excess usage). Landlord shall have the right
at any time and from time-to-time during the Lease Term to contract for
electricity service from such providers of such services as Landlord shall elect
(each being an “Electric Service Provider”). Tenant shall cooperate with
Landlord, and the applicable Electric Service Provider, and as reasonably
necessary, shall allow Landlord and such Electric Service Provider reasonable
access to the Building’s electric lines, feeders, risers, wiring, and any other
machinery within the Premises. Except as provided in Section 23(1), Landlord
shall in no way be liable or responsible for any loss, damage, or expense that
Tenant may sustain or incur by reason of any change, failure, interference,
disruption, or defect in the supply or character of the electric energy
furnished to the Premises, or if the quantity or character of the electric
energy supplied by the Electric Service Provider is no longer available or
suitable for Tenant’s requirements, and no such change, failure, defect,
unavailability, or unsuitability shall constitute an actual or constructive
eviction, in whole or in part, or entitle Tenant to any abatement or diminution
of rent, or relieve Tenant from any of its obligations under the Lease.

B. Tenant’s use of electrical services furnished by Landlord shall not exceed in
voltage, rated capacity, or overall load of the utilities which are initially
installed in the Premises as Landlord’s Work. In the event Tenant shall request
that it be allowed to consume electrical services in excess of Building
Standard, Landlord may refuse to consent to such usage or may consent upon such
conditions as

 

18



--------------------------------------------------------------------------------

Landlord reasonably elects (including the installation of utility service
upgrades, submeters, air handlers or cooling units), and all such additional
usage (to the extent permitted by law), installation, maintenance and
preventative maintenance by a qualified vendor thereof shall be paid for by
Tenant as Additional Rent. Landlord, at any time during the Lease Term, shall
have the right to separately meter electrical usage for the Premises or to
measure electrical usage by survey or any other method that Landlord, in its
reasonable judgment, deems appropriate.

12. Entry by Landlord. Tenant shall permit Landlord or its agents or
representatives to enter into and upon any part of the Premises to inspect the
same, or to show the Premises to prospective purchasers, mortgagees, tenants
(during the last (12) twelve months of the Lease Term or earlier in connection
with a potential relocation) or insurers, or to clean or make repairs,
alterations, or additions thereto, including any work that Landlord deems
necessary for the safety, protection or preservation of the Building or any
occupants thereof, or to facilitate repairs, alterations or additions to the
Building or any other tenant’s premises. Except for any entry by Landlord in an
emergency situation or to provide normal cleaning and janitorial service,
Landlord shall provide Tenant with reasonable prior notice of any entry into the
Premises, which notice may be given verbally. Landlord shall have the right to
temporarily close the Premises or the Building to perform repairs, alterations
or additions in the Premises or the Building, provided that Landlord shall use
reasonable efforts to perform all such work on weekends and after Normal
Business Hours. Entry by Landlord hereunder shall not constitute a constructive
eviction or entitle Tenant to any abatement or reduction of Rent by reason
thereof.

13. Assignment and Subletting.

A. Except in connection with a Permitted Transfer (defined in Section 13.E.
below), Tenant shall not assign, sublease, transfer or encumber any interest in
this Lease or allow any third party to use any portion of the Premises
(collectively or individually, a “Transfer”) without the prior written consent
of Landlord, which consent shall not be unreasonably withheld. Without
limitation, it is agreed that Landlord’s consent shall not be considered
unreasonably withheld if: (1) the proposed transferee’s financial condition does
not meet the criteria Landlord uses to select Building tenants having similar
leasehold obligations; (2) the proposed transferee’s business is not suitable
for the Building considering the business of the other tenants and the
Building’s prestige, or would result in Landlord’s violation of another tenant’s
rights set forth in a written lease that is in effect on the date of this Lease;
or (3) the proposed transferee is a governmental agency or an existing occupant
of the Building; or (4) Tenant is then in default under this Lease beyond any
applicable notice and cure period. Any attempted Transfer in violation of this
Section 13, shall, exercisable in Landlord’s sole and absolute discretion, be
voidable. Consent by Landlord to one or more Transfer(s) shall not operate as a
waiver of Landlord’s rights to approve any subsequent Transfer(s). In no event
shall any Transfer or Permitted Transfer release or relieve Tenant from any
obligation under this Lease or any liability hereunder.

 

19



--------------------------------------------------------------------------------

B. If Tenant requests Landlord’s consent to a Transfer, Tenant shall submit to
Landlord financial statements for the proposed transferee, a complete copy of
the proposed assignment, sublease and other information as Landlord may
reasonably request. Landlord shall within thirty (30) days after Landlord’s
receipt of the required information and documentation either: (1) consent or
reasonably refuse consent to the Transfer in writing; or (2) in the event of a
proposed assignment of this Lease or a proposed sublease of the entire Premises
for the entire remaining term of this Lease, deliver notice of Landlord’s
election to terminate this Lease effective the first to occur of ninety
(90) days following written notice of such termination or the date that the
proposed Transfer would have come into effect. If Landlord elects to recapture
the Premises under clause (2), above, Tenant may, within ten (10) days after
receipt of Landlord’s notice, withdraw its request for Landlord’s consent to a
Transfer, which shall void Landlord’s termination notice and this Lease shall
continue in full force and effect in accordance with its terms as though Tenant
had not requested Landlord’s consent to a Transfer.

If Landlord shall fail to notify Tenant in writing of its decision within such
thirty (30) days period after the date Landlord receives the required
information and documentation, Landlord shall be deemed to have refused to
consent to such Transfer, and to have elected to keep this Lease in full force
and effect. Tenant shall pay Landlord a review fee of $1,000.00 for Landlord’s
review of any requested Transfer, but not a Permitted Transfer. In addition,
Tenant shall reimburse Landlord for its actual reasonable third-party costs and
expenses (including without limitation reasonable attorney’s fees) incurred by
Landlord in connection with Landlord’s review of such requested Transfer.
Landlord shall provide reasonable supporting documentation substantiating any
such costs and expenses.

C. Tenant shall pay to Landlord fifty percent (50%) of all cash and other
consideration actually received by Tenant from a transferee (including any
payment in excess of the fair market value of services rendered by Tenant to
transferee or assets, fixtures, inventory, equipment, or furniture transferred
by Tenant to the transferee in connection with the Transfer) as a result of a
Transfer that is in excess of (i) the Rent payable to Landlord hereunder for the
portion of the Premises and Term covered by the Transfer, (ii) reasonable
leasing commissions paid by Tenant, (iii) other reasonable out of pocket costs
paid by Tenant (including attorneys fees, advertising costs, and expenses
readying the Premises for occupancy by the transferee), and (iii) any out of
pocket consideration paid to the transferee or any third party to induce
transferee to consummate transfer, within ten (10) days following receipt
thereof by Tenant. If Tenant is in Monetary Default (defined in Section 22.
below), Landlord may require that all sublease payments be made directly to
Landlord, in which case Tenant shall receive a credit against rent in the amount
of any payments received (less Landlord’s share of any excess).

 

20



--------------------------------------------------------------------------------

D. Except as provided below with respect to a Permitted Transfer, if Tenant is a
corporation, limited liability company, partnership or similar entity, and the
entity which owns or controls a majority of the voting shares/rights at the time
changes for any reason (including but not limited to a merger, consolidation or
reorganization), such change of ownership or control shall constitute a
Transfer. The foregoing shall not apply so long as Tenant is an entity whose
outstanding stock is listed on a nationally recognized security exchange, or if
at least eighty percent (80%) of its voting stock is owned by another entity,
the voting stock of which is so listed.

E. Tenant may assign its entire interest under this Lease or sublet the Premises
to any entity controlling or controlled by or under common control with Tenant
or to any successor to Tenant by purchase, merger, consolidation or
reorganization (hereinafter, collectively, referred to as “Permitted Transfer”)
without the consent of Landlord, provided: (1) Tenant is not in default under
this Lease beyond any applicable notice and cure periods; (2) if such proposed
transferee is a successor to Tenant by purchase, said proposed transferee shall
acquire all or substantially all of the stock or assets of Tenant’s business or,
if such proposed transferee is a successor to Tenant by merger, consolidation or
reorganization, the continuing or surviving corporation shall own all or
substantially all of the assets of Tenant; (3) such proposed transferee shall
have a net worth which is at least equal to the greater of Tenant’s net worth at
the date of this Lease or Tenant’s net worth as of the day prior to the proposed
purchase, merger, consolidation or reorganization as evidenced to Landlord’s
reasonable satisfaction; and (4) such proposed transferee shall operate its
business in the Premises for the Permitted Use and no other purposes; and
(5) Tenant shall deliver to Landlord written notice along with reasonable
documentation to allow Landlord to confirm the Permitted Transfer based upon the
foregoing criteria, at least thirty (30) days before the effective date of the
proposed purchase, merger, consolidation or reorganization.

F. Tenant agrees that in the event Landlord withholds its consent to any
Transfer contrary to the provisions of this Section 13. Tenant’s sole remedy
shall be to seek an injunction in equity or compel performance by Landlord to
give its consent and Tenant expressly waives any right to damages in the event
of such withholding by Landlord of its consent.

G. If this Lease is assigned in the manner provided above, Landlord shall
release Tenant from liability under the Lease for obligations accruing after the
Transfer.

14. Mechanic’s Liens. Tenant will not permit any mechanic’s liens or other liens
to be placed upon the Premises, the Building, or the Property and nothing in
this Lease shall be deemed or construed in any way as constituting the consent
or request of Landlord, express or implied, by inference or otherwise, to any
person for the performance of any labor or the furnishing of any materials to
the Premises, the Building, or the Property or any part thereof, nor as giving
Tenant any right, power, or authority to contract for or permit the rendering of
any services or the furnishing of any materials that would give rise to any

 

21



--------------------------------------------------------------------------------

mechanic’s or other liens against the Premises, the Building, or the Property.
In the event any such lien is attached to the Premises, the Building, or the
Property and Tenant fails to obtain the release of such lien or provide a bond
allowing the release thereof within the time frames required within this Lease,
then, in addition to any other right or remedy of Landlord, Landlord may, but
shall not be obligated to, discharge the same. Any amount paid by Landlord for
any of the aforesaid purposes including, but not limited to, reasonable
attorneys’ fees, shall be paid by Tenant to Landlord promptly on demand as
Additional Rent. Tenant shall within ten (10) days of receiving such notice of
lien or claim (a) have such lien or claim released or (b) deliver to Landlord a
bond in form, content, amount and issued by surety, satisfactory to Landlord,
indemnifying, protecting, defending and holding harmless the Indemnities against
all costs and liabilities resulting from such lien or claim and the foreclosure
or attempted foreclosure thereof. Tenant’s failure to comply with the provisions
of the foregoing sentence shall be deemed an Event of Default under Section 22.
hereof entitling Landlord to exercise all of its remedies therefor without the
requirement of any additional notice or cure period.

15. Insurance.

A. Landlord shall maintain such insurance on the Building and the Premises
(other than on Tenant’s Property or on any additional improvements constructed
in the Premises by Tenant), and such liability insurance in such amounts as
Landlord elects. The cost of such insurance shall be included as a part of the
Basic Costs, and payments for losses thereunder shall be made solely to Landlord
or the mortgagees of Landlord as their interests shall appear. The coverage and
amounts of insurance carried by Landlord in connection with the Building shall
at a minimum be comparable to the coverage and amounts of insurance that are
carried by reasonably prudent landlords of comparable Buildings and workers’
compensation coverage as required by applicable law. On inquiry by Tenant from
time to time, Landlord shall inform Tenant of all such insurance carried by
Landlord.

B. Tenant shall maintain at its expense, (1) in an amount equal to full
replacement cost, special form (formerly known as all risk) property insurance
on all of its personal property, including removable trade fixtures and
leasehold and tenant improvements, and Tenant’s Property located in the Premises
and in such additional amounts as are required to meet Tenant’s obligations
pursuant to Section 18 hereof and with deductibles in an amount reasonably
satisfactory to Landlord, and (2) a policy or policies of commercial general
liability insurance (including endorsement or separate policy for owned or
non-owned automobile liability) with respect to its activities in the Building
and on the Property, in an amount of not less than $2,000,000 per occurrence per
person coverage for bodily injury, property damage, personal injury or
combination thereof (the term “personal injury” as used herein means, without
limitation, false arrest, detention or imprisonment, malicious prosecution,
wrongful entry, liable and slander), provided that if only single limit coverage
is available it shall be for at least $2,000,000 per occurrence with an umbrella
policy of at least $5,000,000 combined single limit per occurrence. Tenant’s
insurance policies shall name Landlord and Building Manager as

 

22



--------------------------------------------------------------------------------

additional insureds and shall include coverage for the contractual liability of
Tenant to indemnify Landlord and Building Manager pursuant to Section 16 of this
Lease and shall have deductibles in an amount reasonably satisfactory to
Landlord. Prior to Tenant’s taking possession of the Premises, Tenant shall
furnish evidence satisfactory to Landlord of the maintenance and timely renewal
of such insurance, and Tenant shall obtain and deliver to Landlord a written
obligation on the part of each insurer to notify Landlord at least thirty
(30) days prior to the modification, cancellation or expiration of such
insurance policies. In the event Tenant shall not have delivered to Landlord a
policy or certificate evidencing such insurance at least thirty (30) days prior
to the expiration date of each expiring policy, Landlord may obtain such
insurance as Landlord may reasonably require to protect Landlord’s interest
(which obtaining of insurance shall not be deemed to be a waiver of Tenant’s
default hereunder). The cost to Landlord of obtaining such policies, plus an
administrative fee in the amount of ten percent (10%) of the cost of such
policies shall be paid by Tenant to Landlord as Additional Rent upon demand.

C. The insurance requirements set forth in this Section 15 are independent of
the waiver, indemnification, and other obligations under this Lease and will not
be construed or interpreted in any way to restrict, limit or modify the waiver,
indemnification and other obligations or to in any way limit any party’s
liability under this Lease. In addition to the requirements set forth in
Sections 15 and 16, the insurance required of Tenant under this Lease must be
issued by an insurance company with a rating of no less than A-VIII in the
current A.M. Best’s Insurance Guide, or A- in the current Standard & Poor
Insurance Solvency Review, or in that is otherwise acceptable to Landlord, and
admitted to engage in the business of insurance in the state in which the
Building is located; be primary insurance for all claims under it and provide
that any insurance carried by Landlord and Landlord’s lenders is strictly
excess, secondary and noncontributing with any insurance carried by Tenant; and
provide that insurance may not be cancelled, nonrenewed or the subject of
material change in coverage of available limits of coverage, except upon thirty
(30) days prior written notice to Landlord and Landlord’s lenders. Tenant will
deliver a legally enforceable certificate of insurance on all policies procured
by Tenant in compliance with Tenant’s obligations under this Lease, together
with evidence satisfactory to Landlord of the payment of the premiums therefor,
to Landlord on or before the date Tenant first occupies any portion of the
Premises, at least thirty (30) days before the expiration date of any policy and
upon the renewal of any policy. Any deduction limits and self insured retentions
under Tenant’s policies shall be subject to Landlord’s prior written approval.
Tenant may comply with its insurance coverage requirements through a blanket
policy, provided Tenant, at Tenant’s sole expense, procures a “per location”
endorsement, or equivalent reasonably acceptable to Landlord, so that the
general aggregate and other limits apply separately and specifically to the
Premises.

D. If Tenant’s business operations, conduct or use of the Premises or any other
part of the Property causes an increase in the premium for Landlord’s property
insurance policy covering the Building, Tenant will, within ten (10) days after
receipt of notice from Landlord, reimburse Landlord for the entire increase, as
and when payable by Landlord.

 

23



--------------------------------------------------------------------------------

E. Neither Landlord nor Tenant shall be liable (by way of subrogation or
otherwise) to the other party (or to any insurance company insuring the other
party) for any personal injury or loss or damage to any of the property of
Landlord or Tenant, as the case may be, with respect to their respective
property, the Building, the Property or the Premises or any addition or
improvements thereto, or any contents therein, to the extent covered by
insurance carried or required to be carried by a party hereto even though such
loss might have been occasioned by the negligence or willful acts or omissions
of the Landlord or Tenant or their respective employees, agents, contractors or
invitees. Since this mutual waiver will preclude the assignment of any such
claim by subrogation (or otherwise) to an insurance company (or any other
person), Landlord and Tenant each agree to give each insurance company which has
issued, or on the future may issue, policies of insurance, with respect to the
items covered by this waiver, written notice of the terms of this mutual waiver,
and to have such insurance policies properly endorsed, if necessary, to prevent
the invalidation of any of the coverage provided by such insurance policies by
reason of such mutual waiver. For the purpose of the foregoing waiver, the
amount of any deductible applicable to any loss or damage shall be deemed
covered by, and recoverable by the insured under the insurance policy to which
such deductible relates. In the event that Tenant is permitted to and
self-insures any risk for which insurance is required to be carried under this
Lease, or if Tenant fails to carry any insurance required to be carried by
Tenant pursuant to this Lease, then all loss or damage to Tenant, its leasehold
interest, its business, its property, the Premises or any additions or
improvements thereto or contents thereof shall be deemed covered by and
recoverable by Tenant under valid and collectible policies of insurance.
Notwithstanding anything to the contrary herein, Landlord shall not be liable to
the Tenant or any insurance company (by way of subrogation or otherwise)
insuring the Tenant for any loss or damage to any property, or bodily injury or
personal injury or any resulting loss of income or losses from worker’s
compensation laws and benefits, even though such loss or damage might have been
occasioned by the negligence of Landlord, its agents or employees, or Building
Manager, if any such loss or damage was required to be covered by insurance
pursuant to this Lease.

16. Indemnity. Except as waived and released above, to the extent not expressly
prohibited by law, neither Landlord nor Building Manager nor any of their
respective officers, directors, employees, members, managers, or agents shall be
liable to Tenant, or to Tenant Party for any injury to person or damage to
property caused by any act, omission, or neglect of Tenant, or any Tenant Party,
or by any other person entering the Building or upon the Property under the
invitation of Tenant or arising out of the use of the Property, Building or
Premises by Tenant and the conduct of its business or out of a default by Tenant
in the performance of its obligations hereunder. Tenant hereby indemnifies and
holds Landlord and Building Manager and their respective officers, directors,
employees, members, managers and agents (“Indemnitees”), harmless from all
liability and claims

 

24



--------------------------------------------------------------------------------

(collectively, “Claims”) for any property damage, or bodily injury or death of,
or personal injury to, a person in or on the Premises, or at any other place,
including the Property or the Building caused by Tenant and this indemnity shall
be enforceable to the full extent whether or not such liability and claims are
the result of the sole, joint or concurrent acts, negligent or intentional, or
otherwise, of Tenant, or any Tenant Party. Such indemnity for the benefit of
Indemnitees shall be enforceable even if Indemnitees, or any one or more of them
have or has caused or participated in causing such liability and claims by their
joint or concurrent acts, negligent or intentional, or otherwise. Tenant’s
indemnification in this section shall not apply to any Claim caused by or
arising out of the active or passive negligence of Landlord Parties or to the
extent that a Claim against Landlord actually or allegedly arises out of the
willful misconduct of Landlord, except for damage to the tenant improvements or
Tenant’s personal property, fixtures, furniture, and equipment in the Premises
to the extent that such damage is covered by insurance that Tenant is required
to carry under this Lease (or would have been covered had Tenant carried the
insurance required under this Lease).

Because Landlord is required to maintain insurance on the Building and Tenant
compensates Landlord for such insurance as part of Tenant’s share of Basic Costs
and because of the waivers of subrogation, Landlord shall, with counsel
reasonably acceptable to Tenant, indemnify, defend, and hold harmless Tenant
Parties from and against all Claims for damage to property outside the Premises
caused by Tenant to the extent that such Claims are covered by such insurance
(or would have been covered had Landlord carried the insurance required under
this Lease), even if resulting from the negligent acts, omissions, or willful
misconduct of Tenant Parties.

Notwithstanding the terms of this Lease to the contrary, the terms of this
Section shall survive the expiration or earlier termination of this Lease.

17. Damages from Certain Causes. To the extent not expressly prohibited by law,
Landlord shall not be liable to Tenant or any Tenant Party, for any injury to
person or damage to property sustained by Tenant or any such Tenant party or any
other person claiming through Tenant resulting from any accident or occurrence
in the Premises or any other portion of the Building caused by the Premises or
any other portion of the Building becoming out of repair or by defect in or
failure of equipment, pipes, or wiring, or by broken glass, or by the backing up
of drains, or by gas, water, steam, electricity, or oil leaking, escaping or
flowing into the Premises (except where due to Landlord’s willful failure to
make repairs required to be made pursuant to other provisions of this Lease,
after the expiration of a reasonable time after written notice to Landlord of
the need for such repairs), nor shall Landlord be liable to Tenant or any Tenant
Party for any loss or damage that may be occasioned by or through the acts or
omissions of other tenants of the Building or of any other persons whomsoever,
including, but not limited to riot, strike, insurrection, war, court order,
requisition, order of any governmental body or authority, acts of God, fire or
theft.

 

25



--------------------------------------------------------------------------------

18. Casualty Damage. If the Premises or any part thereof shall be damaged by
fire or other casualty, Tenant shall give prompt written notice thereof to
Landlord. In case the Premises or Building are damaged by a casualty, or any
Common Areas of the Building providing access to the Premises are damaged to the
extent that (i) Tenant does not have reasonable access to the Premises, (ii) or
the casualty results in the Premises not being provided with base Building
systems or parking facilities, or (iii) in the event the Building shall be so
damaged that substantial alteration or reconstruction shall be required (whether
or not the Premises have been damaged by such casualty) as reasonably determined
by Landlord, or (iv) in the event there are less than two (2) years of the Lease
Term remaining, or (v) in the event that Landlord’s mortgagee requires that the
insurance proceeds payable as a result of a casualty be applied to the payment
of the mortgage debt or in the event of any material uninsured loss to the
Building, either party may, at its option, terminate this Lease by notifying the
other in writing of such termination within ninety (90) days after the date of
such casualty.

If the damage extends to the Premises or the Building in a manner which prevents
Tenant’s Permitted Use and restoration of the Premises or Building shall take
more than one hundred eighty (180) days from the date of such casualty to be
restored in the reasonable opinion of Landlord and Tenant, Tenant at its option
may terminate the Lease upon written notice to Landlord within thirty (30) days
after the date of such casualty. If Landlord and Tenant do not thus elect to
terminate this Lease, Landlord shall commence and proceed with reasonable
diligence to restore the Building, and the improvements located within the
Premises, if any, for which Landlord had financial responsibility pursuant to
the Work Letter (except that Landlord shall not be responsible for delays not
within the control of Landlord) to substantially the same condition in which it
was immediately prior to the happening of the casualty. Notwithstanding the
foregoing, Landlord’s obligation to restore the Building, and the improvements
located within the Premises, if any, for which Landlord had financial
responsibility pursuant to the Work Letter, shall not require Landlord to expend
for such repair and restoration work more than the insurance proceeds actually
received by the Landlord as a result of the casualty and Landlord’s obligation
to restore shall be further limited so that Landlord shall not be required to
expend for the repair and restoration of the improvements located within the
Premises, if any, for which Landlord had financial responsibility pursuant to
the Work Letter, more than the dollar amount of the IT Allowance, if any,
described in the Work Letter Agreement. When the repairs described in the
preceding two sentences have been completed by Landlord, Tenant shall complete
the restoration of all improvements, including furniture, fixtures and
equipment, which are necessary to permit Tenant’s reoccupancy of the Premises.
Except as set forth above, all cost and expense of reconstructing the Premises
shall be borne by Tenant, and Tenant shall present Landlord with evidence
satisfactory to Landlord of Tenant’s ability to pay such costs prior to
Landlord’s commencement of repair and restoration of the Premises.

Landlord shall not be liable for any inconvenience or annoyance to Tenant or
injury to the business of Tenant resulting in any way from such damage or the
repair thereof. Landlord and Tenant agree that Tenant’s Rent shall be fully
abated during the period beginning on the later of (a) the date of the Casualty
or (b) the date on which Tenant ceases to occupy the Premises and ending on the
date of Substantial Completion of Landlord’s restoration

 

26



--------------------------------------------------------------------------------

obligations as provided in this section. If, however, Tenant is able to occupy
and does occupy a portion of the Premises, Rent shall be abated only for the
portion of the Premises not occupied by Tenant.

19. Condemnation.

If the whole or any part of the Premises or the Building, or all or any portion
of the Property, shall be taken or condemned for any public or quasi-public use
under governmental law, ordinance or regulation, or by right of eminent domain,
or by private purchase or other means of transfer or acquisition in lieu
thereof, which would leave the remainder of the Building and / or Property
unsuitable for use as an office building comparable to its use on the
Commencement Date, or if such taking would render the Property, Building, or
Premises unable to reasonably support Tenant’s Permitted Use, then either the
Landlord or Tenant, at the option of either party, may terminate this Lease, by
giving the other party not less than thirty (30) days notice, and the Rent and
Additional Rent shall be abated during the unexpired portion of this Lease,
effective when the physical taking of said Premises or said portion of the
Building or Property shall occur. In the event this Lease is not terminated, the
Rent for any portion of the Premises so taken or condemned shall be abated
during the unexpired term of this Lease effective when the physical taking of
said portion of the Premises shall occur. All compensation awarded for any such
taking or condemnation, or sale proceeds in lieu thereof, shall be the property
of Landlord, and Tenant shall have no claim thereto, the same being hereby
expressly waived by Tenant, except for any portions of such award or proceeds
which are specifically allocated by the condemning or purchasing party for the
taking of or damage to trade fixtures of Tenant (unless included within
improvements funded by Landlord), and, so long as Landlord’s award is not
otherwise reduced, Tenant may make a separate claim for (a) Tenant’s moving
expenses, (b) leasehold improvements owned by Tenant, and (c) the value of
Tenant’s unexpired Lease Term.

20. Hazardous Substances.

A. Tenant hereby represents and covenants to Landlord the following: No toxic or
hazardous substances or wastes, pollutants or contaminants (including, without
limitation, asbestos, urea formaldehyde, the group of organic compounds known as
polychlorinated biphenyls, petroleum products including gasoline, fuel oil,
crude oil and various constituents of such products, radon, and any hazardous
substance as defined in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, 42 U.S.C. 9601-9657, as amended (“CERCLA”)
(collectively, “Environmental Pollutants”) other than customary office supplies
and cleaning supplies stored and handled within the Premises in accordance with
all applicable laws, will be generated, treated, stored, released or disposed
of, or otherwise placed, deposited in or located on the Property, and no
activity shall be taken on the Property, by Tenant, its agents, employees,
invitees or contractors, that would cause or contribute to (i) the Property or
any part thereof to become a generation, treatment, storage or disposal facility
within the meaning of or otherwise bring the Property within the ambit of the
Resource Conservation and Recovery Act of 1976

 

27



--------------------------------------------------------------------------------

(“RCRA”), 42 U.S.C. 5901 et. seq., or any similar state law or local ordinance,
(ii) a release or threatened release of toxic or hazardous wastes or substances,
pollutants or contaminants, from the Property or any part thereof within the
meaning of, or otherwise result in liability in connection with the Property
within the ambit of CERCLA, or any similar state law or local ordinance, or
(iii) the discharge of pollutants or effluents into any water source or system,
the dredging or filling of any waters, or the discharge into the air of any
emissions, that would require a permit under the Federal Water Pollution Control
Act, 33 U.S.C. 1251 et. seq., or the Clean Air Act, 42 U.S.C. 7401 et. seq., or
any similar state law or local ordinance.

B. Tenant agrees to indemnify and hold Indemnitees (as defined in Section 16)
harmless from and against and to reimburse Indemnitees with respect to, any and
all claims, demands, causes of action, loss, damage, liabilities, costs and
expenses (including attorneys’ fees and court costs) of any and every kind or
character, known or unknown, fixed or contingent, asserted against or incurred
by Landlord at any time and from time-to-time by reason of or arising out of the
breach of any representation or covenant contained in Section 20.A above by
Tenant.

C. Tenant shall immediately notify Landlord in writing of any release or
threatened release of toxic or hazardous wastes or substances, pollutants or
contaminants of which Tenant has knowledge whether or not the release is in
quantities that would require under law the reporting of such release to a
governmental or regulatory agency.

D. Tenant shall also immediately notify Landlord in writing of, and shall
contemporaneously provide Landlord with a copy of:

(1) Any written notice of release of hazardous wastes or substances, pollutants
or contaminants on the Property that is provided by Tenant or any subtenant or
other occupant of the Premises to a governmental or regulatory agency;

(2) Any notice of a violation, or a potential or alleged violation, of any
Environmental Law (hereinafter defined) that is received by Tenant or any
subtenant or other occupant of the Premises from any governmental or regulatory
agency;

(3) Any inquiry, investigation, enforcement, cleanup, removal, or other action
that is instituted or threatened by a governmental or regulatory agency against
Tenant or any subtenant or other occupant of the Premises and that relates to
the release or discharge of hazardous wastes or substances, pollutants or
contaminants on or from the Property;

(4) Any claim that is instituted or threatened by any third-party against Tenant
or any subtenant or other occupant of the Premises and that relates to any
release or discharge of hazardous wastes or substances, pollutants or
contaminants on or from the Property; and

 

28



--------------------------------------------------------------------------------

(5) Any notice of the loss of any environmental operating permit by Tenant or
any subtenant or other occupant of the Premises.

E. As used herein “Environmental Laws” mean all present and future federal,
state and municipal laws, ordinances, rules and regulations applicable to
environmental and ecological conditions, and the rules and regulations of the
U.S. Environmental Protection Agency, and any other federal, state or municipal
agency, or governmental board or entity relating to environmental matters.

F. As of the date of delivery of the Premises to Tenant, Landlord represents and
warrants that, to the best of its knowledge, neither the Premises nor the
Property contain any Environmental Pollutants. In the event any such
Environmental Pollutants should be found, except with regard to that placed in
the Premises by Tenant, it shall be removed by Landlord at Landlord’s cost and
expense. Landlord covenants that, during the term of this lease, it will not
cause or permit the treatment, storage, or disposal of any Environmental
Pollutants in, on or about any part of the Property by Landlord, its agents,
employees, or contractors in violation of any Environmental Laws, and it will
permit the introduction of other Environmental Pollutants to the Property only
in compliance with all Environmental Laws.

21. Americans with Disabilities Act.

A. Landlord represents and warrants that, as of the date of this Lease, the
Premises and the Property comply with all applicable laws, statutes, ordinances,
rules, codes, regulations, orders, and interpretations of all federal, state,
and other governmental or quasi- governmental authorities having jurisdiction
over the Property, including, without limitation, Americans with Disabilities
Act (Public Law (July 26, 1990) (“ADA”) (collectively, “Laws”). Landlord will
promptly comply with all Laws, and will cause the Premises and the Project to
comply with all Laws (including, without limitation, the ADA). Except as
otherwise provided herein, such compliance shall be at Landlord’s sole cost and
expense. Such compliance shall be at Tenant’s sole cost and expense if it is
required solely and uniquely as a result of Tenant’s manner of use or occupancy
of the Premises for other than normal and customary office purposes. If any
modifications are required to be made to the Building after the date hereof as a
result of any changes in Laws which become effective after the date of this
Lease, the cost of such compliance shall constitute an Basic Cost, except to the
extent that such modifications are required solely as a result of Tenant’s
manner of use or occupancy of the Premises for other than normal and customary
office purposes, or as a result of the manner of use and occupancy of its
premises by any other tenant in the Building, in which case such modifications
shall be at the sole cost and expense of Tenant or such other tenant, as the
case may be.

 

29



--------------------------------------------------------------------------------

B. Tenant will promptly comply with all Laws relating to Tenant’s use or
occupancy of the Premises. At its sole cost and expense, Tenant will promptly
cause the Premises to comply with all Laws to the extent that such compliance is
required to the extent of Tenant’s use or occupancy of the Premises for other
than normal and customary office purposes.

22. Events of Default.

A. The following events shall be deemed to be “Events of Default” under this
Lease:

(1) Tenant shall fail to pay when due any Base Rent, Additional Rent or other
amount payable by Tenant to Landlord under this Lease and the continuation of
such failure for a period of ten (10) days after receipt of written notice of
such default given by Landlord; provided however, Landlord shall not be required
to give such written notice more than two (2) times in any twelve (12) month
period following the Commencement Date, after which time, no written notice
shall be required upon Tenant’s failure to pay when due any Base Rent,
Additional Rent or other amounts payable by Tenant to Landlord under this Lease
(hereinafter sometimes referred to as a “Monetary Default”) for any Monetary
default by Tenant occurring during the remainder of such twelve (12) month
period.

(2) Any failure by Tenant (other than a Monetary Default) to comply with any
term, provision or covenant of this Lease, which failure is not cured within
thirty (30) days after delivery to Tenant of notice of the occurrence of such
failure provided, however, that if the term, condition, covenant or obligation
to be performed by Tenant is of such nature that the same cannot reasonably be
performed within such thirty-day period, such default shall be deemed to have
been cured if Tenant commences such performance within said thirty-day period
and thereafter diligently undertakes to complete the same, and in fact,
completes same within sixty (60) days after notice.

(3) Any failure by Tenant to observe or perform any of the covenants with
respect to (a) assignment and subletting set forth in Section 13, (b) mechanic’s
liens set forth in Section 14, (c) insurance set forth in Section (15) or
(d) the delivery of a Tenant Estoppel as required in Section 28.

(4) Tenant or any Guarantor shall (a) become insolvent, (b) make a transfer in
fraud of creditors (c) make an assignment for the benefit of creditors,
(d) admit in writing its inability to pay its debts as they become due, (e) file
a petition under any section or chapter of the United States Bankruptcy Code, as
amended, pertaining to bankruptcy, or under any similar law or statute of the
United States or any State thereof, or Tenant or any Guarantor shall be adjudged
bankrupt or insolvent in proceedings filed against Tenant or any Guarantor
thereunder; or a petition or answer proposing the adjudication

 

30



--------------------------------------------------------------------------------

of Tenant or any Guarantor as a bankrupt or its reorganization under any present
or future federal or state bankruptcy or similar law shall be filed in any court
and such petition or answer shall not be discharged or denied within sixty
(60) days after the filing thereof.

(5) A receiver or trustee shall be appointed for all or substantially all of the
assets of Tenant or any Guarantor or of the Premises or of any of Tenant’s
property located thereon in any proceeding brought by Tenant or any Guarantor,
or any such receiver or trustee shall be appointed in any proceeding brought
against Tenant or any Guarantor and shall not be discharged within sixty
(60) days after such appointment or Tenant or such Guarantor shall consent to or
acquiesce in such appointment.

(6) The leasehold estate hereunder shall be taken on execution or other process
of law in any action against Tenant.

(7) Tenant shall abandon or vacate any substantial portion of the Premises and
fails to pay Rent.

(8) The liquidation, termination, dissolution, forfeiture of right to do
business or death of Tenant or any Guarantor.

23. Remedies.

A. Upon the occurrence of any Event of Default, Landlord shall have the
following rights and remedies, in addition to those allowed by law or equity,
any one or more of which may be exercised without further notice to or demand
upon Tenant and which may be pursued successively or cumulatively as Landlord
may elect:

(1) Landlord may re-enter the Premises and cure any default of Tenant, in which
event Tenant shall, upon demand, reimburse Landlord as Additional Rent for all
actual third-party cost and expenses which Landlord may incur to cure such
default; and Landlord shall not be liable to Tenant for any loss or damage which
Tenant may sustain by reason of Landlord’s action, regardless of whether caused
by Landlord’s negligence (except to the extent sustained by reason of Landlord’s
gross negligence or willful misconduct).

(2) Landlord may terminate this Lease by giving to Tenant notice of Landlord’s
election to do so, in which event the Term shall end, and all right, title and
interest of Tenant hereunder shall expire, on the date stated in such notice;

(3) Landlord may terminate the right of Tenant to possession of the Premises
without terminating this Lease by giving notice to Tenant that

 

31



--------------------------------------------------------------------------------

Tenant’s right to possession shall end on the date stated in such notice,
whereupon the right of Tenant to possession of the Premises or any part thereof
shall cease on the date stated in such notice; and

(4) Landlord may enforce the provisions of this Lease and may enforce and
protect the rights of Landlord hereunder by a suit or suits in equity or at law
for the specific performance of any covenant or agreement contained herein, or
for the enforcement of any other appropriate legal or equitable remedy,
including recovery of all moneys due or to become due from Tenant under any of
the provisions of this Lease.

Landlord shall not be required to serve Tenant with any notices or demands as a
prerequisite to its exercise of any of its rights or remedies under this Lease,
other than those notices and demands specifically required under this Lease.
TENANT EXPRESSLY WAIVES THE SERVICE OF ANY STATUTORY DEMAND OR NOTICE WHICH IS A
PREREQUISITE TO LANDLORD’S COMMENCEMENT OF EVICTION PROCEEDINGS AGAINST TENANT,
INCLUDING THE DEMANDS AND NOTICES SPECIFIED IN 735 ILCS §§ 5/9-209 AND 5/9-210).
TENANT WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LAWSUIT BROUGHT BY LANDLORD TO
RECOVER POSSESSION OF THE PREMISES FOLLOWING LANDLORDS TERMINATION OF THIS LEASE
PURSUANT TO SECTION 23A(2) OR THE RIGHT OF TENANT TO POSSESSION OF THE PREMISES
PURSUANT TO SECTION 23A(3) AND ON ANY CLAIM FOR DELINQUENT RENT WHICH LANDLORD
MAY JOIN IN ITS LAWSUIT TO RECOVER POSSESSION.

B. If Landlord exercises either of the remedies provided in Sections 23. A.(2)
or (23) A.(3), Tenant shall surrender possession and vacate the Premises and
immediately deliver possession thereof to Landlord, and Landlord may re-enter
and take complete and peaceful possession of the Premises, with process of law,
full and complete license to do so being hereby granted to Landlord, and
Landlord may remove all occupants and property therefrom, using such force as
may be necessary to the extent allowed by law, without being deemed guilty in
any manner of trespass, eviction or forcible entry and detainer and without
relinquishing Landlord’s right to Rent or any other right given to Landlord
hereunder or by operation of law.

C. If Landlord terminates the right of Tenant to possession of the Premises
without terminating this Lease, Landlord shall have the right to immediate
recovery of all amounts then due hereunder. Such termination of possession shall
not release Tenant, in whole or in part, from Tenant’s obligation to pay Rent
hereunder for the full Term, and Landlord shall have the right, from time to
time, to recover from Tenant, and Tenant shall remain liable for, all Base Rent,
Additional Rent and any other sums accruing as they become due under this Lease
during the period from the date of such notice of termination of possession to
the stated end of the Term.

 

32



--------------------------------------------------------------------------------

In any such case, Landlord may relet the Premises or any part thereof for the
account of Tenant for such rent, for such time (which may be for a term
extending beyond the Term) and upon such terms as Landlord shall determine and
may collect the rents from such reletting. Landlord shall not be required to
accept any tenant offered by Tenant or to observe any instructions given by
Tenant relative to such reletting. Also, in any such case, Landlord may make
repairs, alterations and additions in or to the Premises, including but not
limited to redecoration, to the extent deemed by Landlord necessary to re-let
and in connection therewith change the locks to the Premises, and Tenant upon
demand shall pay the cost of all of the foregoing together with Landlord’s
actual third-party expenses of reletting. The rents from any such reletting
shall be applied first to the payment of the expenses of reentry, repair,
alterations and additions and the expenses of reletting and second to the
payment of Rent herein provided to be paid by Tenant. Any excess or residue
shall operate only as an offsetting credit against the amount of Rent due and
owing as the same thereafter becomes due and payable hereunder, and the use of
such offsetting credit to reduce the amount of Rent due Landlord, if any, shall
not be deemed to give Tenant any right, title or interest in or to such excess
or residue and any such excess or residue shall belong to Landlord solely, and
in no event shall Tenant be entitled to a credit on its indebtedness to Landlord
in excess of the aggregate sum (including Base Rent and Additional Rent) which
would have been paid by Tenant for the period for which the credit to Tenant is
being determined, had no Event of Default occurred. No such reentry or
repossession, repairs, alterations and additions, or reletting shall be
construed as an eviction or ouster of Tenant or as an election on Landlord’s
part to terminate this Lease, unless a written notice of such intention is given
to Tenant, or shall operate to release Tenant in whole or in part from any of
Tenant’s obligations hereunder, and Landlord, at any time and from time to time,
may sue and recover judgment for any deficiencies remaining after the
application of the proceeds of any such reletting.

D. If this Lease is terminated by Landlord pursuant to Section 23.A.(2),
Landlord shall be entitled to recover from Tenant all Rent accrued and unpaid
for the period up to and including such termination date, as well as all other
additional sums payable by Tenant, or for which Tenant is liable or for which
Tenant has agreed to indemnify Landlord under any of the provisions of this
Lease, which may be then owing and unpaid, and all costs and expenses, including
without limitation court costs and reasonable attorneys’ fees incurred by
Landlord in the enforcement of its rights and remedies hereunder, and, in
addition, Landlord shall be entitled to recover as damages for loss of the
bargain and not as a penalty (i) the unamortized portion of any concessions
offered by Landlord to Tenant in connection with this Lease, including without
limitation Landlord’s contribution to the cost of tenant improvements and
alterations, if any, installed by either Landlord or Tenant pursuant to this
Lease or any work letter in connection with this Lease, (ii) the aggregate sum
which at the time of such termination represents the excess, if any, of the
present value of the aggregate rents which would have been payable after the
termination date had this Lease not been terminated, including, without
limitation, Base Rent at the annual rate or respective annual rates for the
remainder of the

 

33



--------------------------------------------------------------------------------

Term provided for in this Lease and the amount projected by Landlord to
represent Additional Rent for the remainder of the Term over the then present
value of the then aggregate fair rent value of the Premises for the balance of
the Term, such present worth to be computed in each case on the basis of a ten
percent (10%) per annum discount from the respective dates upon which such Rents
would have been payable hereunder had this Lease not been terminated, and
(iii) any actual damages in addition thereto, including without limitation
reasonable attorneys’ fees and court costs, which Landlord sustains as a result
of the breach of any of the covenants of this Lease other than for the payment
of Rent.

E. Landlord shall use commercially reasonable efforts to mitigate any damages
resulting from an Event of Default by Tenant under this Lease. Landlord’s
obligation to mitigate damages after an Event of Default by Tenant under this
Lease shall be satisfied in full if Landlord undertakes to lease the Premises to
another tenant (a “Substitute Tenant”) in accordance with the following
criteria:

(1) Landlord shall have no obligations to solicit or entertain negotiations with
any other prospective tenants for the Premises until Landlord obtains full and
complete possession of the Premises including, without limitation, the final and
unappealable legal right to relet the Premises free of any claim of Tenant;

(2) Landlord shall not be obligated to lease or show the Premises, on a priority
basis, offer the Premises to a prospective tenant when other premises in the
Building suitable for that prospective tenant’s use are (or soon will be)
available;

(3) Landlord shall not be obligated to lease the Premises to a Substitute Tenant
for a Rent less than the current fair market Rent then prevailing for similar
uses in comparable buildings in the same market area as the Building, nor shall
Landlord be obligated to enter into a new lease under other terms and conditions
that are unacceptable to Landlord under Landlord’s then current leasing policies
for comparable space in the Building;

(4) Landlord shall not be obligated to enter into a lease with a Substitute
Tenant whose use would:

(i) violate any restriction, covenant, or requirement contained in the lease of
another tenant of the Building;

(ii) adversely affect the reputation of the Building; or

(iii) be incompatible with the operation of the Building as an office building;

 

34



--------------------------------------------------------------------------------

(5) Landlord shall not be obligated to enter into a lease with any proposed
Substitute Tenant which does not have, in Landlord’s reasonable opinion,
sufficient financial resources to operate the Premises in a first class manner;
and

(6) Landlord shall not be required to expend any amount of money to alter,
remodel, or otherwise make the Premises suitable for use by a proposed
Substitute Tenant unless:

(i) Tenant pays any such sum to Landlord in advance of Landlord’s execution of a
lease with such tenant (which payment shall not be in lieu of any damages or
other sums to which Landlord may be entitled as a result of Tenant’s default
under this Lease); or

(ii) Landlord, in Landlord’s reasonable discretion, determines that any such
expenditure is financially justified in connection with entering into any such
substitute lease.

F. All property of Tenant removed from the Premises by Landlord pursuant to any
provision of this Lease or applicable law may be handled, removed or stored by
Landlord at the cost and expense of Tenant, and Landlord shall not be
responsible in any event for the value, preservation or safekeeping thereof.
Tenant shall pay Landlord for all expenses incurred by Landlord with respect to
such removal and storage so long as the same is in Landlord’s possession or
under Landlord’s control. All such property not removed from the Premises or
retaken from storage by Tenant within thirty (30) days after the end of the Term
or the termination of Tenant’s right to possession of the Premises, however
terminated, at Landlord’s option, shall be conclusively deemed to have been
conveyed by Tenant to Landlord as by bill of sale without further payment or
credit by Landlord to Tenant.

G. If Tenant is adjudged bankrupt, or a trustee in bankruptcy is appointed for
Tenant, Landlord and Tenant, to the extent permitted by law, agree to request
that the trustee in bankruptcy determine within sixty (60) days thereafter
whether to assume or to reject this Lease.

H. The receipt by Landlord of less than the full Rent due shall not be construed
to be other than a payment on account of Rent then due, nor shall any statement
on Tenant’s check or any letter accompanying Tenant’s check be deemed an accord
and satisfaction, and Landlord may accept such payment without prejudice to
Landlord’s right to recover the balance of the Rent due or to pursue any other
remedies provided in this lease. The acceptance by Landlord of Rent hereunder
shall not be construed to be a waiver of any breach by Tenant of any term,
covenant or condition of this Lease. No act or omission by Landlord or its
employees or agents during the term of this Lease shall be deemed an acceptance
of a surrender of the Premises, and no agreement to accept such a surrender
shall be valid unless in writing and signed by Landlord.

 

35



--------------------------------------------------------------------------------

I. In the event of any litigation between Tenant and Landlord to enforce any
provision of this Lease or any right of either party hereto, the unsuccessful
party to such litigation shall pay to the successful party all costs and
expenses, including reasonable attorney’s fees, incurred therein. Furthermore,
if Landlord, without fault, is made a party to any litigation instituted by or
against Tenant, Tenant shall indemnify Landlord against, and protect, defend,
and save it harmless from, all costs and expenses, including reasonable
attorney’s fees, incurred by it in connection therewith. If Tenant, without
fault, is made party to any litigation instituted by or against Landlord,
Landlord shall indemnify Tenant against, and protect, defend, and save it
harmless from, all costs and expenses, including reasonable attorney’s fees,
incurred by it in connection therewith.

J. Landlord’s failure to perform any of its obligations under this Lease shall
constitute a default by Landlord under the Lease if the failure continues for
thirty (30) days after written notice of the failure from Tenant to Landlord,
provided Tenant is not in default under this Lease at the time it delivers such
notice to Landlord. If the required performance cannot reasonably be completed
within thirty (30) days, Landlord’s failure to perform shall constitute a
default under the Lease unless Landlord undertakes to cure the failure promptly
after notice, and in any event, within thirty (30) days and thereafter
diligently and continuously attempts to complete this cure as soon as reasonably
possible. If Landlord is in default under this Lease, Tenant may, without being
obligated and without waiving such default by Landlord, cure such default only
to the extent that such default occurs within the Premises (excluding the Common
Areas or other areas within the Project). Landlord shall pay Tenant, within
thirty (30) days following demand, all out of pocket costs, expenses and
disbursements incurred by Tenant to cure such default by Landlord.

24. No Waiver. Failure of Landlord to declare any default immediately upon its
occurrence, or delay in taking any action in connection with an event of
default, shall not constitute a waiver of such default, nor shall it constitute
an estoppel against Landlord, but Landlord shall have the right to declare the
default at any time and take such action as is lawful or authorized under this
Lease. Failure by Landlord to enforce its rights with respect to any one default
shall not constitute a waiver of its rights with respect to any subsequent
default.

25. Peaceful Enjoyment. Tenant shall, and may peacefully have, hold, and enjoy
the Premises, subject to the other terms hereof, provided that Tenant pays the
Rent and other sums herein recited to be paid by Tenant and timely performs all
of Tenant’s covenants and agreements herein contained within any applicable
notice and cure periods. This covenant and any and all other covenants of
Landlord shall be binding upon Landlord and its successors only with respect to
breaches occurring during its or their respective periods of ownership of the
Landlord’s interest hereunder.

 

36



--------------------------------------------------------------------------------

26. Intentionally Omitted.

27. Holding Over. In the event of holding over by Tenant after expiration or
other termination of this Lease or in the event Tenant continues to occupy the
Premises after the termination of Tenant’s right of possession pursuant to
Section 23.A(3) hereof and continues to pay Rent, occupancy of the Premises
subsequent to such termination or expiration shall be that of a month-to-month
tenancy, terminable by either party upon 30 days prior written notice to the
other. Tenant shall, throughout the entire holdover period, be subject to all
the terms and provisions of this Lease and shall pay for its use and occupancy
an amount (on a per month basis without reduction for any partial months during
any such holdover) equal to the Base Rent and Additional Rent under this Lease
applicable to the last month of the Lease Term for the first three months of any
hold over period and thereafter, in an amount equal to One Hundred Twenty Five
Percent (125%) of (a) the greater of then current market rate, or (b) the Base
Rent and Additional Rent which would have been applicable had the Lease Term
continued through the period of such holding over by Tenant. No holding over by
Tenant or payments of money by Tenant to Landlord after the expiration of the
Lease Term shall be construed to extend the Lease Term longer than
month-to-month or prevent Landlord from recovery of immediate possession of the
Premises by summary proceedings or otherwise unless Landlord has sent written
notice to Tenant that Landlord has elected to extend the Lease Term. In addition
to the obligation to pay the amounts set forth above during any such holdover
period, Tenant shall also be liable to Landlord for all damages, including,
without limitation, any consequential damages to the extent actually incurred by
Landlord by reason of any holding over by Tenant and Tenant shall also indemnify
Landlord against any and all claims made by any other tenant against Landlord
for delay by Landlord in delivering possession of the Premises to such other
tenant.

28. Subordination to Mortgage/Estoppel Certificate. Tenant accepts this Lease
subject and subordinate to any mortgage, deed of trust or other lien presently
existing or hereafter arising upon the Premises, or upon the Building and/or the
Property and to any renewals, modifications, refinancings and extensions
thereof. The provisions of the foregoing sentence shall be self-operative and no
further instrument of subordination shall be required. This Lease shall be
subordinate to any mortgage, deed of trust or other lien now existing or
hereafter placed upon the Premises, or the Building and/or the Property and
Tenant agrees within ten (10) business days after demand to execute such further
instruments subordinating this Lease or attorning to the holder of any such
liens as Landlord may request. Notwithstanding the foregoing, such subordination
shall not be effective unless the holder of such mortgage or other lien shall
deliver to Tenant a written agreement reasonably satisfactory to Tenant and such
mortgagee or lien holder that Tenant’s rights under this Lease shall not be
disturbed by such holder so long as Tenant has paid all amounts then owing and
is otherwise not in default under this Lease. Landlord agrees that it will
obtain and deliver to Tenant such non-disturbance agreement from any present
mortgagee(s) of the Premises, if any.

At any time and from time to time but within ten (10) business days after prior
written request by either Tenant or Landlord, the other party will execute,
acknowledge and deliver

 

37



--------------------------------------------------------------------------------

to the requesting party a certificate certifying in a form substantially similar
to that which is attached hereto as Exhibit E (a) that this Lease is unmodified
and in full force and effect or, if there have been modifications, that this
Lease is in full force and effect, as modified, and stating the date and nature
of each modification; (b) the date, if any, to which Rent and other sums payable
under this Lease have been paid; (c) that no written notice of any default has
been delivered by the certifying party, which default has not been cured, except
as to defaults specified in said certificate; and (d) to the best of the
certifying party’s knowledge, there is no Event of Default under this Lease or
an event which, with notice or the passage of time, or both, would result in an
Event of Default under this Lease, except for defaults specified in said
certificate, (e) confirmation of the Commencement Date and Termination Date,
(f) that Tenant, to the extent Tenant is the certifying party, has accepted
possession of the Premises and that any improvements required by the terms of
this Lease to be made by Landlord have been completed to the satisfaction of
Tenant, (g) the amount of Base Rent then due and payable under the Lease,
(h) that the address for notices to be sent to the certifying party is as set
forth in this Lease (or has been changed by notice duly given and is as set
forth in the certificate), (i) that except as stated in the certificate, as of
the date of such certificate, Tenant, to the extent Tenant is the certifying
party has no charge, lien, or claim of offset against rent due or to become due,
(j) that there are no renewal or extension options, purchase options, rights of
first refusal or the like in favor of Tenant except as set forth in this Lease,
and (k) as to such other matters as may be reasonably requested by the
non-certifying party or the holder of any such deed of trust, mortgage or
security agreement. Any such certificate may be relied upon by any prospective
purchaser, lease assignee, or sublessee, or existing or prospective mortgagee or
beneficiary under any mortgage of the Building or any part of the Property.

29. Notice. Any notice required or permitted to be given under this Lease or by
law shall be deemed to have been given if it is written and delivered in person
or mailed by Registered or Certified mail, postage prepaid, or sent by a
nationally recognized overnight delivery service to the party who is to receive
such notice at the address specified in Section l.Y. of this Lease. When so
mailed, the notice shall be deemed to have been given two (2) business days
after the date it was mailed. When sent by overnight delivery service, the
notice shall be deemed to have been given on the next business day after deposit
with such overnight delivery service. The address specified in Section l.Y. of
this Lease may be changed from time to time by giving ten (10) days’ prior
written notice thereof to the other party.

30. Intentionally Omitted.

31. Surrender of Premises. Upon the termination, whether by lapse of time or
otherwise, or upon any termination of Tenant’s right to possession without
termination of the Lease, Tenant will at once surrender possession and vacate
the Premises, together with all Leasehold Improvements (except those Leasehold
Improvements Tenant is required to remove pursuant to Section 8 hereof), to
Landlord in good condition and repair, ordinary wear and tear and casualty
excepted; conditions existing because of Tenant’s failure to perform
maintenance, repairs or replacements as required of Tenant under this Lease
shall not be deemed “ordinary wear and tear.” Tenant shall surrender to Landlord
all keys to the

 

38



--------------------------------------------------------------------------------

Premises and make known to Landlord the explanation of all combination locks,
which Tenant is permitted to leave on the Premises. Subject to the Landlord’s
rights under Section 23 hereof, if Tenant fails to remove any of Tenant’s
Property within thirty (30) days after the termination of this Lease, or
Tenant’s right to possession hereunder, Landlord, at Tenant’s sole cost and
expenses, shall be entitled to remove and/or store such Tenant’s Property and
Landlord shall be in no event be responsible for the value, preservation or
safekeeping thereof. Tenant shall pay Landlord, upon demand, any and all
reasonable expenses caused by such removal and all storage charges against such
property so long as the same shall be in possession of Landlord or under the
control of Landlord. In addition, if Tenant fails to remove any Tenant’s
Property from the Premises or storage, as the case may be, within thirty
(30) days after written notice from Landlord, Landlord, at its option, may deem
all or any part of such Tenant’s Property to have been abandoned by Tenant and
title thereof shall immediately pass to Landlord under this Lease as by a bill
of sale.

32. Rights Reserved to Landlord. Subject to the terms of this Lease, Landlord
reserves the following rights, exercisable without notice, except as provided
herein, and without liability to Tenant for damage or injury to property, person
or business and without affecting an eviction or disturbance of Tenant’s use or
possession or giving rise to any claim for setoff or abatement of rent or
affecting any of Tenant’s obligations under this Lease: (1) upon thirty
(30) days prior notice to change the name or street address of the Building;
(2) to install and maintain signs on the exterior and interior of the Building;
(3) to designate and approve window coverings to present a uniform exterior
appearance; (4) to make any decorations, alterations, additions, improvements to
the Building or Property, or any part thereof which Landlord shall desire, or
deem necessary for the safety, protection, preservation or improvement of the
Building or Property, or as Landlord may be required to do by law; (5) to have
access to the Premises at reasonable hours to perform its duties and obligations
and to exercise its rights under this Lease; (6) to retain at all times and to
use in appropriate instances, pass keys to all locks within and to the Premises;
(7) to approve the weight, size, or location of unusually heavy (as reasonably
determined by Landlord) equipment or articles within the Premises; (8) to close
or restrict access to the Building at all times other than Normal Business Hours
subject to Tenant’s right to admittance at all times under such regulations as
Landlord may prescribe from time to time, or to close (temporarily or
permanently) any of the entrances to the Building; provided Landlord shall have
the right to restrict or prohibit access to the Building or the Premises at any
time Landlord determines it is reasonably necessary for such time and periods to
do so to minimize the risk of injuries or death to persons or damage to
property; (9) to change the arrangement and/or location of entrances of
passageways, doors and doorways, corridors, elevators, stairs, toilets and
public parts of the Building or Property; (10) to regulate access to telephone,
electrical and other utility closets in the Building and to require use of
designated contractors for any work involving access to the same; (11) if Tenant
has vacated the Premises during the last six (6) months of the Lease Term, to
perform additions, alterations and improvements to the Premises in connection
with a reletting or anticipated reletting thereof without being responsible or
liable for the value or preservation of any then existing improvements to the
Premises; and (12) to grant to anyone the exclusive right to conduct any
business or undertaking in the Building provided

 

39



--------------------------------------------------------------------------------

Landlord’s exercise of its rights under this clause 11, shall not be deemed to
prohibit Tenant from the operation of its business in the Premises and shall not
constitute a constructive eviction.

33. Right of First Refusal. During the Lease Term and any Renewal Term, Tenant
shall have the right of first refusal, on the terms and conditions hereafter set
forth (the “ROFR”), to lease any space in the South Tower of the Building
adjacent to the Premises or one floor above or below the Premises (the “ROFR
Space”). Provided Tenant is not then in default under the terms of the Lease
beyond any applicable grace or cure periods, upon receipt by Landlord from a
third party of a bona fide offer or agreement to lease all or a portion of the
ROFR Space which Landlord is willing to accept (a “Third Party Offer”), Landlord
shall notify Tenant in writing (the “First Right Notice”) of the Third Party
Offer and shall provide a copy of the terms thereof. Tenant shall thereupon have
the right to lease the ROFR Space, by notifying Landlord of its election within
ten (10) days after Landlord’s First Right Notice is given. In the event Tenant
timely elects to exercise the ROFR herein provided, Tenant’s lease of such ROFR
Space shall be under the same terms and conditions as those proposed and agreed
to by the third party offer. In the event Tenant timely elects to exercise the
ROFR as herein provided, the ROFR Space shall be added to and shall be deemed a
part of the Premises, and Tenant agrees to execute such mutually agreeable
amendments to this Lease or other documents requested by Landlord within a
reasonable period after being provided such mutually agreeable amendments to the
Lease or other documents requested by Landlord, to evidence the same and to
evidence the affected provisions of the Lease, including, without limitation,
increases in the Premises rentable square feet, rental and Tenant’s
Proportionate Share. Tenant’s failure to notify Landlord of its election to
exercise the ROFR within the prescribed ten (10) day period shall constitute
Tenant’s waiver of the ROFR to lease the ROFR Space for that offer, but not
subsequent offers received during the Term or any renewal thereof. Additionally,
Tenant’s ROFR may not be assigned or otherwise conveyed by Tenant, and
notwithstanding anything contained in this Lease to the contrary, shall at all
times be subject and subordinate to the renewal, expansion or other occupancy
rights of tenants in the Building existing as of the Effective Date.

34. Miscellaneous.

A. If any term or provision of this Lease, or the application thereof to any
person or circumstance shall, to any extent, be invalid or unenforceable, the
remainder of this Lease, or the application of such term or provision to persons
or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Lease shall be valid and enforced to the fullest extent permitted by law.

B. Tenant agrees not to record this Lease or any short form or memorandum
hereof.

 

40



--------------------------------------------------------------------------------

C. This Lease and the rights and obligations of the parties hereto shall be
interpreted, construed, and enforced in accordance with the laws of the state in
which the Building is located.

D. Events of “Force Majeure” shall include strikes, riots, acts of God,
shortages of labor or materials, war, governmental laws, regulations or
restrictions, or any other cause whatsoever beyond the control of Landlord or
Tenant, as the case may be. Whenever a period of time is herein prescribed for
the taking of any action by Landlord or Tenant (other than the payment of Rent
and all other such sums of money as shall become due hereunder), such party
shall not be liable or responsible for, there shall be excluded from the
computation of such period of time, any delays due to events of Force Majeure.

E. Time is of the essence of this Lease and each of its provisions.

F. Landlord shall have the right to transfer and assign, in whole or in part,
all of its rights and obligations hereunder and in the Building and Property
referred to herein, and in such event and upon such transfer Landlord shall be
released from any further obligations hereunder, and Tenant agrees to look
solely to such successor in interest of Landlord for the performance of such
obligations, subject to the following restrictions: (a) Landlord shall not be
released from its obligations under this Lease unless the transferee agrees in
writing, for the benefit of Tenant, to assume Landlord’s obligations under this
Lease from and after the date of transfer; (b) If Landlord assigns its interest
in this Lease to a lender as additional security, this assignment shall not
release Landlord from its obligations under this Lease; and (c) this section
does not release Landlord from its obligations or liabilities under this Lease
that accrue before the date of transfer.

G. Landlord and Tenant each warrant to the other that it has not dealt with any
broker or agent in connection with the negotiation or execution of this Lease
except Landlord’s Broker (Grubb & Ellis | Levy Beffort) and Tenant’s Broker (CB
Richard Ellis). Tenant and Landlord shall each indemnify the other against all
costs, expenses, attorneys’ fees, and other liability for commissions or other
compensation claimed by any broker or agent claiming the same by, through, or
under the indemnifying party. Commissions payable to Tenant’s Broker shall be
paid by Landlord only if a written commission agreement has been executed by and
between Landlord and such broker. Landlord shall be responsible for payment of
all commissions to Landlord’s Broker.

H. If there is more than one Tenant, or if the Tenant as such is comprised of
more than one person or entity, the obligations hereunder imposed upon Tenant
shall be joint and several obligations of all such parties. All notices,
payments, and agreements given or made by, with or to any one of such persons or
entities shall be deemed to have been given or made by, with or to all of them.

I. The individuals signing this Lease on behalf of Landlord and Tenant each
represent (1) that such individual is duly authorized to execute or attest and
deliver

 

41



--------------------------------------------------------------------------------

this Lease on behalf of the party for whom the individual is signing, in
accordance with the organizational documents of that party; (2) that this Lease
is binding upon the party; (3) that the party is duly organized and legally
existing in the state of its organization, and is qualified to do business in
the state in which the Premises is located and (4) all required corporate
actions to authorize this Lease have been duly taken by such party.

J. Tenant acknowledges that the financial capability of Tenant to perform its
obligations hereunder is material to Landlord and that Landlord would not enter
into this Lease but for its belief, based on its review of Tenant’s financial
statements, that Tenant is capable of performing such financial obligations.
Tenant hereby represents, warrants and certifies to Landlord that its financial
statements previously furnished to Landlord were at the time given true and
correct in all material respects and that there have been no material subsequent
changes thereto as of the date of this Lease.

K. Notwithstanding anything to the contrary contained in this Lease, the
expiration of the Lease Term, whether by lapse of time or otherwise, shall not
relieve Tenant from Tenant’s obligations accruing prior to the expiration of the
Lease Term, and such obligations shall survive any such expiration or other
termination of the Lease Term.

L. Landlord has delivered a copy of this Lease to Tenant for Tenant’s review
only, and the delivery hereof does not constitute an offer to Tenant or an
option. This Lease shall not be effective until an original of this Lease
executed by both Landlord and Tenant and an original Guaranty, if applicable,
executed by each Guarantor is delivered to and accepted by Landlord, and this
Lease has been approved by Landlord’s mortgagee, if required. Provided, however,
if such mortgagee’s consent is required but not obtained within 15 days after
the date that this Lease is submitted, Tenant may terminate this lease upon
written notice to Landlord.

M. Landlord and Tenant understand, agree and acknowledge that (i) this Lease has
been freely negotiated by both parties; and (ii) in any controversy, dispute or
contest over the meaning, interpretation, validity, or enforceability of this
Lease or any of its terms or conditions, there shall be not inference,
presumption, or conclusion drawn whatsoever against either party by virtue of
that party having drafted this Lease or any portion thereof.

N. The headings and titles to the paragraphs of this Lease are for convenience
only and shall have no effect upon the construction or interpretation of any
part hereof.

O. Receipt by Landlord of Tenant’s keys to the Premises shall not constitute an
acceptance of surrender of the Premises.

 

42



--------------------------------------------------------------------------------

34. Entire Agreement. This Lease, including the following Exhibits:

 

Exhibit A -    Outline and Location of Premises (excluding Storage Space)
Exhibit A-l -    Outline and Location of Storage Space Exhibit B -    Rules and
Regulations Exhibit C -    Payment of Basic Costs Exhibit D -    Work Letter
Exhibit E -    Tenant Estoppel (Sample) Exhibit F -    Parking Plan Exhibit G -
   Commencement Date Certificate Exhibit H -    Guaranty Agreement

constitutes the entire agreement between the parties hereto with respect to the
subject matter of this Lease and supersedes all prior agreements and
understandings between the parties related to the Premises, including all lease
proposals, letters of intent and similar documents. Tenant expressly
acknowledges and agrees that Landlord has not made and is not making, and
Tenant, in executing and delivering this Lease, is not relying upon, any
warranties, representations, promises or statements, except to the extent that
the same are expressly set forth in this Lease. All understandings and
agreements heretofore had between the parties are merged in this Lease which
alone fully and completely expresses the agreement of the parties, neither party
relying upon any statement or representation not embodied in this Lease. This
Lease may be modified only be a written agreement signed by Landlord and Tenant.
Landlord and Tenant expressly agree that there are and shall be no implied
warranties of merchantability, habitability, suitability, fitness for a
particular purpose or of any other kind arising out of this Lease, all of which
are hereby waived by Tenant, and that there are no warranties which extend
beyond those expressly set forth in this Lease.

35. LIMITATION OF LIABILITY. EXCEPT TO THE EXTENT SPECIFICALLY ADDRESSED HEREIN,
TENANT SHALL NOT HAVE THE RIGHT TO AN ABATEMENT OF RENT OR TO TERMINATE THIS
LEASE AS A RESULT OF LANDLORD’S DEFAULT AS TO ANY COVENANT OR AGREEMENT
CONTAINED IN THIS LEASE OR AS A RESULT OF THE BREACH OF ANY PROMISE OR
INDUCEMENT IN CONNECTION HEREWITH, WHETHER IN THIS LEASE OR ELSEWHERE AND TENANT
HEREBY WAIVES SUCH REMEDIES OF ABATEMENT OF RENT AND TERMINATION. TENANT HEREBY
AGREES THAT TENANT’S REMEDIES FOR DEFAULT HEREUNDER OR IN ANY WAY ARISING IN
CONNECTION WITH THIS LEASE INCLUDING ANY BREACH OF ANY PROMISE OR INDUCEMENT OR
WARRANTY, EXPRESSED OR IMPLIED, SHALL BE LIMITED TO SUIT FOR DIRECT AND
PROXIMATE DAMAGES PROVIDED THAT TENANT HAS GIVEN THE NOTICES AS HEREINAFTER
REQUIRED. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE
LIABILITY OF LANDLORD TO TENANT FOR ANY DEFAULT BY LANDLORD UNDER THIS LEASE
SHALL BE LIMITED TO THE INTEREST OF LANDLORD IN THE BUILDING AND THE PROPERTY
AND THE RENTS, ISSUES, AND PROFITS THEREFROM AND TENANT AGREES TO LOOK SOLELY TO
LANDLORD’S INTEREST IN THE BUILDING AND THE PROPERTY AND THE RENTS, ISSUES, AND
PROFITS THEREFROM FOR THE RECOVERY OF ANY JUDGMENT

 

43



--------------------------------------------------------------------------------

AGAINST THE LANDLORD, IT BEING INTENDED THAT LANDLORD SHALL NOT BE PERSONALLY
LIABLE FOR ANY JUDGMENT OR DEFICIENCY. TENANT HEREBY COVENANTS THAT, PRIOR TO
THE FILING OF ANY SUIT FOR DIRECT AND PROXIMATE DAMAGES, IT SHALL GIVE LANDLORD
AND ALL MORTGAGEES ABOUT WHOM TENANT HAS BEEN NOTIFIED AND FOR WHOM CURRENT
CONTACT INFORMATION HAS BEEN PROVIDED, HOLDING MORTGAGES OR DEED OF TRUST LIENS
ON THE PROPERTY, BUILDING OR PREMISES (“LANDLORD MORTGAGEES”) NOTICE AND THIRTY
(30) DAYS TO CURE ANY ALLEGED DEFAULT BY LANDLORD, PROVIDED, HOWEVER, THAT IF
THE TERM, CONDITION, COVENANT OR OBLIGATION TO BE PERFORMED BY LANDLORD IS OF
SUCH NATURE THAT THE SAME CANNOT REASONABLY BE PERFORMED WITHIN SUCH THIRTY-DAY
PERIOD, SUCH DEFAULT SHALL BE DEEMED TO HAVE BEEN CURED IF MORTGAGEE COMMENCES
SUCH PERFORMANCE WITHIN SAID THIRTY-DAY PERIOD AND THEREAFTER DILIGENTLY
UNDERTAKES TO COMPLETE THE SAME, AND IN FACT, COMPLETES SAME WITHIN SIXTY
(60) DAYS AFTER NOTICE.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease in multiple
original counterparts as of the day and year first above written.

[Signature page following]

 

44



--------------------------------------------------------------------------------

LANDLORD: Merit Partners, LLC,

an Oklahoma limited liability company

By: 4500 Partners, LLC, its Manager             By:   Philcrest Properties,
Inc., its Manager   By:  

     LOGO [g294572ex10_26pg45a.jpg]

   

Robert E. Phillips,

President

 

Date:  

7/8/11

 

TENANT: Winnercomm, Inc.,

a Delaware corporation

By:  

LOGO [g294572ex10_26pg45b.jpg]

Name:  

Thomas E. Hornish

Title:  

Executive VP, GC

 

45



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE AND LOCATION OF PREMISES

This Exhibit is attached to and made a part of the Lease dated June 30, 2011 by
and between Merit Partners, LLC, an Oklahoma limited liability company
(“Landlord”) and Winnercomm, Inc., a Delaware corporation (“Tenant”) for space
in the Building located at 4500 S. 129th East Avenue. Tulsa, OK 74146.

 

A-1



--------------------------------------------------------------------------------

LOGO [g294572ex10_26pg48.jpg]

 

A-2



--------------------------------------------------------------------------------

EXHIBIT A-1

OUTLINE AND LOCATION OF STORAGE SPACE

This Exhibit is attached to and made a part of the Lease dated June 30, 2011 by
and between Merit Partners, LLC, an Oklahoma limited liability company
(“Landlord”) and Winnercomm, Inc., a Delaware corporation (“Tenant”) for space
in the Building located at 4500 S. 129th East Avenue. Tulsa, OK 74146.

 

A-3



--------------------------------------------------------------------------------

LOGO [g294572ex10_26pg50.jpg]

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

RULES AND REGULATIONS

This Exhibit is attached to and made a part of the Lease dated June 30, 2011 by
and between Merit Partners, LLC, an Oklahoma limited liability company
(“Landlord”) and Winnercomm, Inc., a Delaware corporation (“Tenant”) for space
in the Building located at 4500 S. 129th East Avenue. Tulsa, OK 74146.

The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking garage associated therewith (if any), the
Property and the appurtenances thereto:

 

1. Sidewalks, entrances, passageways, courts, corridors, vestibules, halls,
elevators and stairways in and about the Building shall not be obstructed nor
shall objects be placed against glass partitions, doors or windows which would
be unsightly from the Building’s corridors from the exterior of the Building.

 

2. Plumbing, fixtures and appliances shall be used for only the purpose for
which they were designed and no foreign substance of any kind whatsoever shall
be thrown or placed therein. Damage resulting to any such fixtures or appliances
from misuse by Tenant or its agents, employees or invitees, shall be paid for by
Tenant and Landlord shall not in any case be responsible therefor.

 

3. Any sign, lettering, picture, notice, advertisement installed within the
Premises which is visible from the public corridors within the Building shall be
installed in such manner, and be of such character and style, as Landlord shall
approve, in writing in its reasonable discretion. No sign, lettering, picture,
notice or advertisement shall be placed on any outside window or door or in a
position to be visible from outside the Building. No nails, hooks or screws
(except for customary artwork or wall hangings) shall be driven or inserted into
any part of the Premises or Building except by Building maintenance personnel,
nor shall any part of the Building be defaced or damaged by Tenant.

 

4. Tenant shall not place any additional lock or locks on any door in the
Premises or Building without Landlord’s prior written consent. A reasonable
number of keys to the locks on the doors in the Premises shall be furnished by
Landlord to Tenant at the cost of Tenant, and Tenant shall not have any
duplicate keys made. All keys and passes shall be returned to Landlord at the
expiration or earlier termination of this Lease.

 

5.

Tenant shall refer all contractors, contractors representatives and installation
technicians for Landlord for Landlord’s supervision, approval and control before
the performance of any contractual services. This provision shall apply to all
work performed in the Building including, but not limited to installation of
telephones, telegraph equipment, electrical devices and attachments, doors,

 

B-1



--------------------------------------------------------------------------------

  entranceways, and any and all installations of every nature affecting floors,
walls, woodwork, window trim, ceilings, equipment and any other physical portion
of the Building. Tenant shall not waste electricity, water or air conditioning.
All controls shall be adjusted only by Building personnel.

 

6. Movement in or out of the Building of furniture or office equipment, or
dispatch or receipt by Tenant of any merchandise or materials which require the
use of elevators, stairways, lobby areas, or loading dock areas, shall be
restricted to hours designated by Landlord. Tenant must seek Landlord’s prior
approval by providing in writing a detailed listing of such activity. If
approved by Landlord, such activity shall be under the supervision of Landlord
and performed in the manner stated by Landlord. Landlord may prohibit any
article, equipment or any other item from being brought into the Building.
Tenant is to assume all risk for damage to articles moved and injury to persons
resulting from such activity. If any equipment, property and/or personnel of
Landlord or of any other tenant is damaged or injured as a result of or in
connection with such activity, Tenant shall be solely liable for any and all
damage or loss resulting therefrom.

 

7. All corridor doors, when not in use, shall remain closed. Tenant assumes all
responsibility to close and lock all doors to the Premises before leaving the
Building at the end of the day.

 

8. Tenant shall keep all electrical and mechanical apparatus owned by Tenant
free of vibration, noise and airwaves which may be transmitted beyond the
Premises.

 

9. Canvassing, soliciting and peddling in or about the Building or Property is
prohibited. Tenant shall cooperate with Landlord’s efforts to prevent the same.

 

10. Tenant shall not use the Premises in any manner which would overload the
standard heating, ventilating or air conditioning systems of the Building.

 

11. Tenant shall not utilize any equipment or apparatus in such manner as to
create any magnetic fields or waves which adversely affect or interfere with the
operation of any systems or equipment in the Building or Property.

 

12. Bicycles and other vehicles are not permitted inside or on the walkways
outside the Building, except in those areas specifically designated by Landlord
for such purposes.

 

13. Tenant shall not operate or permit to be operated on the Premises any coin
or token operated vending machine or similar device (including, without
limitation, telephones, lockers, toilets, scales, amusements devices and
machines for sale of beverages, foods, candy, cigarettes or other goods), except
for those vending machines or similar devices which are for the sole and
exclusive use of Tenant’s employees, and then only if such operation does not
violate the lease of any other tenant in the Building in effect as of the
effective date of this Lease.

 

B-2



--------------------------------------------------------------------------------

14. Tenant shall not open or permit to be opened any window in the Premises.
This provision shall not be construed as limiting access of Tenant to any
balcony adjoining the Premises.

 

15. Tenant shall not permit the Premises or any portion thereof to be used for
lodging, sleeping or for any illegal purpose.

 

16. All deliveries to or from the Premises shall be made only at times, in the
areas and through the entrances and exits designated for such purposes by
Landlord. Tenant shall not permit the process of receiving deliveries to or from
the Premises outside of said areas or in a manner which may interfere with the
use by any other tenant of its premises or any common areas, any pedestrian use
of such area, or any use which is inconsistent with good business practice.

 

17. Tenant shall carry out Tenant’s permitted repair, maintenance, alterations,
and improvements in the Premises only during times agreed to in advance by
Landlord and in a manner which will not interfere with the rights of other
tenants in the Building.

 

18. Landlord may from time to time adopt appropriate systems and procedures for
the security or safety of the Building, its occupants, entry and use, or its
contents. Tenant, Tenant’s agents, employees, contractors, guests and invitees
shall comply with Landlord’s reasonable requirements thereto.

 

19. Landlord shall have the right to prohibit the use of the name of the
Building or any other publicity by Tenant that in Landlord’s opinion may tend to
impair the reputation of the Building or its desirability for Landlord or its
other tenants. Upon written notice from Landlord, Tenant will refrain from
and/or discontinue such publicity immediately.

 

20. Neither Tenant nor any of its employees, agents, contractors, invitees or
customers shall smoke in any portion of the Building except for designated
smoking areas, if any. No smoking shall be allowed within twenty-five feet of
the entrance or exit of the Building.

 

21. Landlord will not be responsible for lost or stolen personal property, money
or jewelry from tenant’s leased premises or common areas regardless of whether
such loss occurs when such area is locked.

 

22. No Tenant or Tenant Party shall possess, carry, store or transfer while in,
or on or within the Building or Property any weapon, concealed or otherwise,
including but not limited to any pistol, revolver, shotgun or rifle or other
firearm of any kind, whether loaded or unloaded, or any dagger, bowie knife,
dirk knife, switchblade knife, spring-type knife, sword cane, blackjack loaded
cane, billy club, hand chain, metal knuckles or any other offensive weapon.

 

B-3



--------------------------------------------------------------------------------

23. To reduce the possibility of fire or other casualties, candles, halogen
lamps, electric heaters, combustible or explosive fluids and chemicals are not
allowed on the property. Tenant shall comply with all applicable building and
fire codes.

 

24. Tenant shall inform each Tenant Party of the rules and regulation of the
Building and cause such parties to comply herewith.

Landlord reserves the right to rescind or amend any of these rules or
regulations and to make such other and further rules and regulations as in its
judgment shall from time to time be needed for the safety, protection, care and
cleanliness of the Building, the operation thereof, the preservation of good
order therein and the protection and comfort of the tenants and their agents,
employees and invitees, which rules and regulations, when made and written
notice is given to tenant, shall be binding upon tenant in like manner as if
originally herein prescribed.

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

PAYMENT OF BASIC COSTS

This Exhibit is attached to and made a part of the Lease dated June 30, 2011 by
and between Merit Partners, LLC, an Oklahoma limited liability company
(“Landlord”) and Winnercomm, Inc., a Delaware corporation (“Tenant”) for space
in the Building located at 4500 S. 129th East Avenue. Tulsa, OK 74146

A. During each calendar year, or portion thereof, falling within the Lease Term,
Tenant shall pay to Landlord as Additional Rent hereunder Tenant’s Pro Rata
Share of the amount by which (a) Basic Costs (as defined below) for the
applicable calendar year exceeds Basic Costs for 2012 (the “Base Year”);
provided however, in computing Tenant’s proportionate share of such increased
Basic Costs, that portion of the Basic Costs which are Controllable Expenses, as
hereafter defined, shall be limited such that regardless of the total amount of
any increase in Basic Costs for any calendar year of the Term, Tenant’s Pro Rata
Share of Controllable Expenses payable by Tenant hereunder shall not exceed one
hundred and four percent (104%) of the amount of such Controllable Expenses paid
by Tenant for the previous calendar year. In no event shall the amount required
to be paid by Tenant with respect to Basic Costs for any calendar year during
the Lease Term be less than zero. For the purposes hereof “Controllable
Expenses” shall mean all Basic Costs except for real estate taxes and insurance
costs.

B. Prior to January 1 of each calendar year during the Lease Term, or as soon
thereafter as practical, Landlord shall make a good faith estimate of Basic
Costs for the applicable full or partial calendar year and an estimate of
Tenant’s Pro Rata Share of any excess Basic Costs over the Base Year (subject to
the foregoing limit on Controllable Expenses). On or before the first day of
each month during such calendar year, Tenant shall pay Landlord, as Additional
Rent, a monthly installment equal to one-twelfth of Tenant’s Pro Rata Share of
Landlord’s estimate of the amount by which Basic Costs for such calendar year
will exceed Basic Costs for the Base Year (subject to the limit on Controllable
Expenses). Landlord shall have the right from time to time during any such
calendar year to revise the estimate of Basic Costs for such year and provide
Tenant with a revised statements therefor (provided, however, Landlord agrees
that Landlord shall not issue a revised statement more than twice in any
calendar year), and thereafter the amount Tenant shall pay each month shall be
based upon such revised estimate. If Landlord does not provide Tenant with an
estimate of the Basic Costs by January 1 of any calendar year, Tenant shall
continue to pay a monthly installment based on the previous year’s estimate
until such time as Landlord provides Tenant with an estimate of Basic Costs for
the current year. Upon receipt of such current year’s estimate, an adjustment
shall be made for any month during the current year with respect to which Tenant
paid monthly installments of Additional Rent based on the previous year’s
estimate. Tenant shall pay Landlord for any underpayment with Tenant’s next
regular payment of Additional Rent. Any overpayment in excess of the equivalent
of one (1) month’s Base Rent shall, at Landlord’s option, be refunded to Tenant
or credited against

 

C-1



--------------------------------------------------------------------------------

the installment(s) of Additional Rent next coming due under the Lease. Any
overpayment in an amount equal to or less than the equivalent of one (1) month’s
Base Rent shall, at Landlord’s option, be refunded to Tenant or credited against
the installment of Additional Rent due for the month immediately following the
furnishing of such estimate. Any amount paid by Tenant based on any estimate
shall be subject to adjustment pursuant to Paragraph C below, when actual Basic
Costs are determined for such calendar year.

Landlord shall maintain records of Basic Costs. These records may be kept in the
form of books of account or computer memory. Tenant shall have the right at its
sole cost and expense to inspect and audit such records applicable to the
immediately preceding calendar year, at Landlord’s principal office in Tulsa,
Oklahoma, during normal business hours, not more often than once a year and
within twelve months of delivery by Landlord of the annual statement of actual
Basic Costs as provided in Paragraph C below, on at least thirty (30) days prior
notice to Landlord. Such audit may not be conducted by an auditor that is
compensated on a contingency fee basis.

C. As soon as is practical following the end calendar year during the Lease
Term, but in no event beyond April 1, Landlord shall furnish to Tenant a
statement of Landlord’s actual Basic Costs for the previous calendar year. If
for the previous calendar year, the Additional Rent collected for the prior
year, as a result of Landlord’s estimate of Basic Costs, is in excess of
Tenant’s Pro Rata Share of the amount by which Basic Costs for such prior year
exceeds Basic Costs for the Base Year (subject to the limit on Controllable
Expenses), then Landlord shall refund to Tenant any overpayment (or at Tenant’s
option apply such amount against Additional Rent due or to become due
hereunder). Likewise, Tenant shall pay to Landlord, on demand, any underpayment
with respect to the prior year whether or not the Lease has terminated prior to
receipt by Tenant of a statement for such underpayment, it being understood that
this clause shall survive the expiration of the Lease.

D. Basic Costs shall mean all direct and indirect costs, expenses paid and
disbursements of every kind (subject to the limitations set forth below) which
Landlord incurs, pays in each calendar year in connection with operating,
maintaining, repairing, owning and managing the Building and the Property
including but not limited to, the following:

(1) All labor costs for all persons performing services required or utilized in
connection with the operation, repair, replacement and maintenance of and
control of access to the Building and the Property, including but not limited to
amounts incurred for wages, salaries and other compensation for services,
professional training, payroll, social security, unemployment and other similar
taxes, workers’ compensation insurance, uniforms, training, disability benefits,
pensions, hospitalization, retirement plans, group insurance or any other
similar or like expenses or benefits.

 

C-2



--------------------------------------------------------------------------------

(2) All management fees, the cost of equipping and maintaining a management
office at the Building, accounting services, legal fees not attributable to
leasing and collection activity, and all other third-party administrative costs
relating to the Building and the Property.

(3) All rental and/or purchase costs of materials, supplies, tools and equipment
used in the operation, repair, replacement and maintenance and the control of
access to the Building and the Property.

(4) All amounts charged to Landlord by contractors and/or suppliers for
services, replacement parts, components, materials, equipment and supplies
furnished in connection with the operation, repair, maintenance, replacement and
control of access to any part of the Building, or the Property generally,
including the heating, air conditioning, ventilating, plumbing, electrical,
elevator and other systems and equipment of the Building and the garage.

(5) All premiums and deductibles paid by Landlord for fire and extended
insurance coverage, earthquake and extended coverage insurance, liability and
extended coverage insurance, Rent loss insurance, elevator insurance, boiler
insurance and other insurance customarily carried from time to time by landlords
of comparable office buildings or required to be carried by Landlord’s
mortgagee.

(6) Charges for all utilities, including but not limited to water, electricity,
gas and sewer for the Building and Common Areas, but excluding those electrical
charges for which tenants are individually responsible.

(7) “Taxes”, which for purposes hereof, shall mean (a) all real estate taxes and
assessments on the Property, the Building or the Premises, and taxes and
assessments levied in substitution or supplementation in whole or in part of
such taxes, (b) all personal property taxes for the Building’s personal
property, including license expenses, (c) all taxes imposed on services of
Landlord’s agents and employees, (d) all sales, use or other tax, excluding
state and/or federal income tax now or hereafter imposed by any governmental
authority upon Rent received by Landlord, (e) all other taxes, fees or
assessments now or hereafter levied by any governmental authority on the
Property, the Building or its contents or on the operation and use thereof
(except as relate to specific tenants and except as relating to any rent, sales
and use taxes or similar taxes levied or imposed upon Rent paid by Tenant), and
(f) all costs and fees incurred in connection with seeking reductions in or
refunds in Taxes including, without limitation, any costs incurred by Landlord
to challenge the tax valuation of the Building, but excluding income taxes.
Estimates of real estate taxes and assessments for any calendar year during the
Lease Term shall be determined based on Landlord’s good faith estimate of the
real estate taxes and assessments. Taxes and assessments hereunder are those
accrued with respect to such calendar year, as opposed to the real estate taxes
and assessments paid or payable for such calendar year.

 

C-3



--------------------------------------------------------------------------------

(8) All landscape expenses and costs of repairing, resurfacing and striping of
the parking areas and garages of the Property, if any.

(9) Cost of all maintenance service agreements, including those for equipment,
alarm service, window cleaning, drapery or mini-blind cleaning, janitorial
services, metal refinishing, pest control, uniform supply, landscaping and any
parking equipment.

(10) Cost of all other repairs, replacements and general maintenance of the
Property and Building neither specified above nor directly billed to tenants,
including the cost of maintaining all interior Common Areas including lobbies,
multi-tenant hallways, restrooms and service areas.

(11) The amortized cost of capital improvements made to the Building or the
Property which are (a) primarily for the purpose of reducing operating expense
costs or otherwise improving the operating efficiency of the Property or
Building or (b) required to comply with any laws, rules or regulations of any
governmental authority that was not applicable to the Property as of the date of
this Lease. The cost of such capital improvements shall be amortized over a
period as is consistent with generally accepted accounting principles.

(12) Any other charge or expense of any nature whatsoever which, in accordance
with general industry practice with respect to the operation of a first class
office building, would be construed as an operating expense.

E. Basic Costs shall not include repairs and general maintenance paid from
proceeds of insurance or by a tenant or other third parties, and alterations
attributable solely to individual tenants of the Property. Further, Basic Costs
shall not include the cost of (1) capital improvements (except as above set
forth), depreciation on the Building and its equipment, (2) marketing costs,
including finder’s fees, leasing commissions and attorneys’ fees, in connection
with the negotiation and preparation of deal memoranda, letters of intent,
leases, subleases and/or assignments, space planning costs, and other costs and
expenses incurred in connection with lease, sublease, and/or assignment
negotiations and transactions with present or prospective tenants or other
occupants of the Building, (3) principal and interest payments on mortgage and
other non-operating debts of Landlord, (4) costs of excess or additional
services provided to any tenant in the Building which are directly billed to
such tenants; (5) the cost of repairs due to casualty or condemnation which are
reimbursed by third parties; (6) any cost due to Landlord’s breach of this
Lease; (7) any income, estate, inheritance, or other transfer tax and any excess
profit, franchise, or similar taxes on Landlord’s business; (8) costs incurred
in connection with upgrading the Building to comply with any governmental law or
regulation that was in effect prior to the date of this Lease; (9) any and all
costs arising from the presence, removal, abatement, or remediation of
Environmental Pollution in or about the Property, not placed therein by Tenant;
and (10) costs arising from latent defects in the base, shell, or core of the
Building or repair thereof.

 

C-4



--------------------------------------------------------------------------------

In no event shall the Basic Costs for any year exceed the actual costs incurred
by Landlord in that year, and Landlord shall make no profit from its collection
of Basic Costs. Basic Costs will be reduced by reimbursements made to Landlord
relating to such expenses, including without limitation reimbursements made in
connection with after-hours utility charges, after-hours engineer or
administrative fees, rebated taxes, insurance refunds, or any other expense
offsets. Basic Costs shall be calculated in conformity with generally accepted
accounting principles, applied on a consistent basis with the methods and cost
categories utilized in the Base Year. In addition, Basic Costs for each year of
the term of this Lease shall be calculated in a manner that is consistent with
that used for calculating Basic Costs for the Base Year. Each time Landlord
provides Tenant with an actual and/or estimated statement of Basic Costs, such
statement shall be itemized on a line-item-by-line- item basis, showing the
applicable expense for the applicable year and the year prior to the applicable
year. All assessments and premiums which can be paid by Landlord in installments
shall be included in Basic Costs by Landlord as if paid in the maximum number of
installments permitted by law and not included as Basic Costs except in the year
in which the assessment or premium installment would have been actually paid.

Capital improvements are more specifically defined as:

(1) Costs incurred in connection with the original construction of the Property
or with any major changes to same, including but not limited to, additions or
deletions of corridor extensions, renovations and improvements of the Common
Areas beyond the costs caused by normal wear and tear, and upgrades or
replacement of major Property systems; and

(2) Costs of correcting defects (including latent defects), including any
allowances for same, in the construction of the Property or its related
facilities; and

(3) Costs incurred in renovating or otherwise improving, designing, redesigning,
decorating or redecorating space for tenants or other occupants of the Property
or other space leased or held for lease in the Property.

F. If the Building and the other buildings Landlord operates in conjunction
therewith are not at least ninety-five percent (95%) occupied, in the aggregate,
during any calendar of the Lease term or if Landlord is not supplying services
to at least ninety-five percent (95%) of the Approximate Rentable Area of the
Building and such other buildings at any time during any calendar year of the
Lease Term, the components of actual Basic Costs that vary directly with
occupancy for purposes hereof shall, at Landlord’s option, be determined as if
the Building and such other buildings had been ninety-five percent
(95%) occupied and Landlord had been supplying services to ninety-five percent
(95%) of the Approximate Rentable Area of the Building and such other buildings
during such year. If Tenant pays for its Pro Rata Share of Basic Costs based on
increases over a “Base Year” and Basic Costs for any calendar year during the
Lease Term are determined as provided in the foregoing sentence, Basic Costs for
such Base Year shall also be

 

C-5



--------------------------------------------------------------------------------

determined as if the Building and such other buildings had been ninety-five
percent (95%) occupied and Landlord had been supplying services to ninety-five
percent (95%) of the Approximate Rentable Area of the Building and such other
buildings.

Base Year Basic Costs shall be adjusted as follows: (a) If Landlord incurs
expenses associated with or relating to separate items, categories, or
subcategories of Basic Costs that were not part of Basic Costs during the Base
Year or were part of Basic Costs for only a portion of the Base Year, Basic
Costs for the Base Year shall be considered to be increased by the amounts that
Landlord would have incurred during the Base Year with respect to such expenses
had these separate items, categories, or subcategories of Basic Costs been
included in Basic Costs during the entire Base Year; (b) If any portion of the
Building is covered by a warranty at any time during the Base Year, Basic Costs
for the Base Year shall be considered to be increased by the amount that
Landlord would have incurred during the Base Year with respect to the items or
matters covered by the warranty had the warranty not been in effect during the
Base Year; and (c) Any additional annual premium resulting from any new forms of
insurance, any increase in insurance limits or coverage, or any decrease in
deductibles in any year after the Base Year shall be considered to be included
in Basic Costs for the Base Year.

 

C-6



--------------------------------------------------------------------------------

EXHIBIT D

WORK LETTER

Landlord’s Work

This Exhibit is attached to and made a part of the Lease dated June 30, 2011 by
and between Merit Partners, LLC, an Oklahoma limited liability company
(“Landlord”) and Winnercomm, Inc., a Delaware corporation (“Tenant”) for space
in the Building located at 4500 S. 129th East Avenue. Tulsa, OK 74146.

I. Improvements. Landlord, at Landlord’s sole cost and expense and liability, on
a turnkey basis, shall cause to be planned, designed and installed in a good and
workmanlike manner and consistent with Building Standards, described below, and
in full compliance with all Applicable Laws, those certain improvements (the
“Tenant Improvements”) to the Premises pursuant to the plans and specifications
to be prepared by Kinslow, Keith & Todd Architects in conjunction with TFK
Engineering within forty-five (45) days after the full execution of the Lease,
and mutually approved by Landlord and Tenant as evidenced by their respective
initials thereto (the “Plans”). If the Plans are not approved by Landlord and
Tenant within fourteen (14) following receipt by Tenant, Tenant may terminate
this Lease upon written notice given to Landlord delivered prior to the
expiration of such fourteen (14) day period. Failure of Tenant to terminate this
Lease by the lapse of such fourteen (14) day period shall be deemed approval of
the Plans. For purposes hereof, the Plans shall include complete architectural
drawings and specifications for Tenant’s layout, doors, lighting, dropped
ceiling, telephone and electrical outlets, and finish schedule for the work to
be done by Landlord, and complete mechanical plans and specifications where
necessary for installation of HVAC and other mechanical and electrical
facilities for the work to be done by Landlord hereunder. Notwithstanding the
above, the Tenant Improvements to be installed by Landlord shall not include the
IT Improvements, defined below or any special back up power needs of Tenant.
Landlord shall promptly commence the construction of such Tenant Improvements
upon delivery and approval of the Plans, and pursue completion of the
construction in a commercially reasonable manner, subject only to delays
resulting from (i) Tenant’s failure to promptly deliver the Plans; (ii) any lack
of cooperation by Tenant or any of Tenant’s employees, agents or contractors,
with regard to construction of the Tenant Improvements; (iii) unavoidable
delays; or (iv) Tenant delays.

For purposes hereof the “Building Standard” is set forth as follows:

Doors –

 

  •  

7’ Plain sliced Oak – stained

 

  •  

Frame – 7’ Hollow metal

 

  •  

Hardware – Corbin lever or equal – cylindrical

 

D-1



--------------------------------------------------------------------------------

Ceiling –

 

  •  

2x4 Armstrong 2nd look

 

  •  

15/16” Standard grid

Carpet –

 

  •  

Broadloom $16 /sy installed

Conference room and waiting area will have an allowance of up to $22/yd.

 

  •  

Base 4” Ropie w/cove

 

  •  

VCT Armstrong – Exelar

Walls –

 

  •  

Studs 3 5/8” 25up 24’o.c. to grid

 

  •  

Sheetrock 5/8” fire code

Paint –

 

  •  

Latex 2 coats

 

  •  

Reasonable accent colors will be authorized

Electrical –

 

  •  

Duplex Outlets –

 

  •  

Executive offices, conference, and training rooms – 4

 

  •  

All others 2

Kitchen –

 

  •  

3 GFI dedicated circuits for kitchen equipment

 

  •  

Existing cabinets/counters will be refurbished as needed

Workrooms –

 

  •  

copier, fax, printer rooms 4 dedicated circuits

Restrooms –

 

  •  

new laminate, new sink faucets and strainers, and

 

  •  

new seats for the water closets

 

D-2



--------------------------------------------------------------------------------

Lighting –

 

  •  

2 x 4 lay-in fixture. T-8 2700 K bulbs with electronic ballast.

The cost of upgrades to the Building Standards shall be paid by Tenant to
Landlord within thirty (30) days following receipt of an invoice from Landlord
therefore with reasonable evidence of costs:

Tenant may authorize changes to the Tenant Improvements during construction only
by written instructions to Landlord on a form approved by Landlord. All such
changes will be subject to Landlord’s prior written approval which shall not be
unreasonably withheld. Prior to commencing any change, Landlord will prepare and
deliver to Tenant, for Tenant’s approval, a Change Order setting forth the total
cost of such change, which will include associated architectural, engineering,
construction contractor’s costs and fees, completion schedule changes, and the
cost of Landlord’s overhead. If Tenant fails to approve such Change Order within
ten (10) business days after delivery by Landlord, Tenant will be deemed to have
withdrawn the proposed change and Landlord will not proceed to perform the
change. Upon Landlord’s receipt of Tenant’s approval, Landlord will proceed with
the change.

Landlord shall notify Tenant when the Tenant Improvements are Substantially
Completed. On receipt of such notice, Tenant and Landlord shall immediately
inspect the Tenant Improvements and prepare a written list of any items that are
defective, incomplete, or do not conform to the Plans (“Punchlist”). Tenant may
augment the Punchlist at any time on or before ten (10) days following the
Substantial Completion Date. Tenant’s failure to specify any item on the
Punchlist, however, shall not waive Landlord’s obligation to construct the
Tenant Improvements in accordance with this Lease. Landlord shall cause all
Punchlist items to be remedied within thirty (30) days after the Substantial
Completion Date. A “latent defect” is a defect in the condition of the Premises
caused by Landlord’s failure to construct the Improvements in a good and
workmanlike manner and in accordance with the Working Drawings, which defect
would not ordinarily be observed during a walk-through inspection. If Tenant
notifies Landlord of a latent defect, then Landlord, at its expense, will repair
such latent defect as soon as practicable.

II. IT Improvements and IT Allowance.

(a) Tenant shall have the right to install equipment to satisfy Tenant’s access
control requirements, UPS requirements, special HVAC requirements, and Tenant’s
voice and data cabling (collectively the “IT Improvements”). Notwithstanding the
foregoing, Tenant and its contractors shall not have the right to install the IT
Improvements in the Premises unless and until Tenant has complied with all of
the terms and conditions of Paragraph 10.B of the Lease, including, without
limitation, approval by Landlord of the final plans therefore and the
contractors to be retained by Tenant to perform such work. Landlord’s approval
of the contractors to install the IT Improvements shall not be unreasonably
withheld. The parties agree that Landlord’s

 

D-3



--------------------------------------------------------------------------------

approval of the general contractor to install the IT Improvements shall not be
considered to be unreasonably withheld if any such general contractor (i) does
not have trade references reasonably acceptable to Landlord; (ii) does not
maintain insurance as required pursuant to the terms of this Lease; or (iii) is
not licensed as a contractor in the state/municipality in which the Premises is
located. Tenant acknowledges the foregoing is not intended to be an exclusive
list of the reasons why Landlord may reasonably withhold its consent to a
general contractor.

(b) Provided Tenant is not in default under the Lease beyond any applicable
notice and cure periods, Landlord agrees to contribute up to the sum of Sixty
Seven Thousand Seventy Two and No/100 Dollars ($67,072.00) (the “IT Allowance”)
toward the cost of the IT Improvements. The IT Allowance may only be used for
the stated purpose, subject to Section IV below. The IT Allowance shall be paid
to Tenant or at Landlord’s option, jointly to Tenant and the contractor that
performed that portion of the IT Improvements, within thirty (30) days following
receipt by Landlord of (1) receipted bills covering all labor and materials
expended and used in such IT Improvements for the stated purpose; (2) a sworn
contractor’s affidavit from the general contractor and a request to disburse
from Tenant containing an approval by Tenant of the work done; (3) full and
final waivers of all lien or lien rights from the contractor and all
subcontractors; and (4) the certification of Tenant and its architect, if
applicable, that the IT Improvements have been installed in a good and
workmanlike manner in accordance with the approved plans, and in accordance with
applicable laws, codes and ordinances. The IT Allowance shall be disbursed in
the amount reflected on the receipted bills meeting the requirements above.
Notwithstanding anything herein to the contrary, Landlord shall not be obligated
to disburse any portion of the IT Allowance during the continuance of an uncured
default under the Lease, and Landlord’s obligation to disburse shall only resume
when and if such default is cured.

In no event shall the IT Allowance be used for the purchase of equipment
(excluding equipment specifically described above), furniture or other items of
personal property of Tenant, subject to Section IV below. In the event Tenant
does not use the entire IT Allowance within sixty (60) days following the
Commencement Date, any unused amount shall accrue to the sole benefit of
Landlord, it being understood that Tenant shall not be entitled to any credit,
abatement or other concession in connection therewith. Tenant shall be
responsible for all applicable state sales or use taxes, if any, payable in
connection with the IT Improvements and/or IT Allowance.

(c) Notwithstanding the above, upon written request by Tenant received by
Landlord upon execution of this Lease by Tenant, Landlord shall cause the
installation of the IT Improvements directed by Tenant and on behalf of Tenant,
in which event, Tenant shall pay to Landlord the cost thereof, less the IT
Allowance, within thirty (30) days following receipt of an invoice from Landlord
therefore and reasonable evidence of costs. Failure to make such payment shall
constitute an Event of Default under this Lease. Further, Tenant acknowledges
that Landlord’s facilitation of such IT Improvements on behalf of Landlord shall
not be construed as part and parcel of “Landlord’s Work” for purposes of this
Lease.

 

D-4



--------------------------------------------------------------------------------

III. Moving Allowance

Provided Tenant is not in default under the Lease beyond any applicable notice
and cure periods, Landlord agrees to contribute up to the sum of Fifty Thousand
Three Hundred Four and No/100 Dollars ($50,304.00) (the “Moving Allowance”)
toward the actual and direct out of pocket cost (but excluding any indirect or
collateral costs, such as by way of example, the modification of business cards
or letterhead) of Tenant’s move from its current facility to the Premises. The
Moving Allowance may only be used for the stated purpose, subject to Section IV
below. The Moving Allowance shall be paid to Tenant or, at Landlord’s option, to
the order of the contractor that performed that portion of the moving services
within thirty (30) days following receipt by Landlord of (1) receipted bills
covering all labor and materials expended and used in such moving services; and
(2) the certification of Tenant, that the moving services for which disbursement
of the Moving Allowance is being requested have been fully performed. The Moving
Allowance shall be disbursed in the amount reflected on the receipted bills
meeting the requirements above. Notwithstanding anything herein to the contrary,
Landlord shall not be obligated to disburse any portion of the Moving Allowance
during the continuance of an uncured default under the Lease, and Landlord’s
obligation to disburse shall only resume when and if such default is cured. In
no event shall the Moving Allowance be used for any purpose other than costs and
expenses relating to moving services. In the event Tenant does not use the
entire Moving Allowance within sixty (60) days following the Commencement Date,
any unused amount shall accrue to the sole benefit of Landlord, it being
understood that Tenant shall not be entitled to any credit, abatement or other
concession in connection therewith. Tenant shall be responsible for all
applicable state sales or use taxes, if any, payable in connection with the
Moving Allowance.

IV. Unused Allowance

In the event Tenant does not use the entire IT Allowance for IT Improvements as
stated above, Tenant may add any unused balance thereof to the Moving Allowance
and likewise, in the event Tenant does not use the entire Moving Allowance for
moving expenses as provided above, Tenant may add any unused balance thereof to
the IT Allowance. Further, in the event the entire IT Allowance or the entire
Moving Allowance is not used by Tenant as provided above, then Tenant may also
elect to use the balance of such IT Allowance or Moving Allowance to upgrade
Tenant Improvement finishes beyond the Building Standard, such upgrades to be
included within the final Plans; provided nothing herein shall be construed as
increasing the scope of the use of such allowance except as specifically
provided herein

 

D-5



--------------------------------------------------------------------------------

EXHIBIT E

ESTOPPEL

DATE:                     

The undersigned hereby certifies as follows:

1. Winnercomm Inc., as “Tenant”, and Merit Partners, LLC, as “Landlord”, entered
into a written lease dated June 30, 2011 (“Lease”), in which Landlord leased to
Tenant and Tenant leased from Landlord, certain “Premises” described in said
Lease and located in the City of Tula, County of Tulsa, State of Oklahoma.

2. The Lease is in full force and effect and has not been amended, modified,
supplemented or assigned by Tenant. The Lease represents the entire agreement
between Landlord and Tenant.

3. The Tenant has accepted the Premises and is in possession of and presently
occupies the Premises.

4. As of the date of this certificate,                      knows of no uncured
defaults by                      under the Lease or any of the related
agreements described above, and                      knows of no event or
conditions which if uncured shall with the passage of time or notice or both,
would constitute a default by                      under the Lease or any of the
related agreements described above.                      knows of no existing
defenses or offsets which the undersigned has against the enforcement of the
Lease by             .

5. Base Rent (as defined in the Lease) in the amount of $             is payable
monthly from Tenant. Base Rent has been paid by Tenant under the Lease up to and
including                     . The amount of the Operating Expense Adjustment
currently payable by Tenant is $             per month. $             Security
Deposit has been deposited with the Landlord.

6. Tenant has no claim against Landlord for any other security deposit, prepaid
fee or charge or prepaid rent.

7.                      is executing and delivering this certificate with the
understanding that a lender is provided financing which affects the Building and
the Property or                     .                      acknowledges and
agrees that                     and Lender or                      shall be
entitled to rely on                     ’s certifications set forth herein.

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

PARKING DESIGNATION

This Exhibit is attached to and made a part of the Lease dated June 30, 2011 by
and between Merit Partners, LLC, an Oklahoma limited liability company
(“Landlord”) and Winnercomm, Inc., a Delaware corporation (“Tenant”) for space
in the Building located at 4500 S. 129th East Avenue. Tulsa, OK 74146.

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

COMMENCEMENT CERTIFICATE

This Exhibit is attached to and made a part of the Lease dated June 30, 2011 by
and between Merit Partners, LLC, an Oklahoma limited liability company
(“Landlord”) and Winnercomm, Inc., a Delaware corporation (“Tenant”) for space
in the Building located at 4500 S. 129th East Avenue. Tulsa, OK 74146.

COMMENCEMENT AND EXPIRATION ACKNOWLEDGEMENT AGREEMENT

THIS COMMENCEMENT AND EXPIRATION ACKNOWLEDGEMENT AGREEMENT (“Agreement”) is made
and entered into this          day of                 , 20    , by and between
Winnercomm, Inc., a Delaware corporation (“Tenant”) and Merit Partners, LLC, an
Oklahoma limited liability company (“Landlord”).

WHEREAS, Landlord and Tenant have heretofore entered into that certain Office
Lease Agreement dated June 30, 2011 (the “Lease”), for certain space at
Corporate Woods, 4500 South 129th East Avenue, Tulsa, Oklahoma, 74134.

WHEREAS, the Lease provides for the execution of a Commencement Date Certificate
specifying, among other things, the Commencement Date and the Expiration Date of
termination of the Lease;

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, each party hereby warrants and represents to the other and agrees
as follows:

 

  1. The capitalized terms used in this Agreement shall, unless otherwise
specifically defined herein, have the same meanings as provided in the Lease.

 

  2. Tenant is in full and complete possession of the Premises, such possession
having been delivered by the Landlord and having been accepted by the
undersigned.

 

  3. The improvements, if any, required to be furnished by Landlord under the
terms of the Lease have been completed in all respects and have been accepted by
the Tenant.

 

  4. The Commencement Date of the Lease is the          day of                 
20     and the Termination Date of the Lease is the          day of
                 20    .

 

G-1



--------------------------------------------------------------------------------

  5. The Termination Fee for the First Termination Right is $            
payable as provided in Section 2C of the Lease.

 

  6. The Workforce as of the Commencement Date is                      people.

IN WITNESS WHEREOF, the parties hereto do hereby execute this Agreement as of
the day and year first above written.

 

LANDLORD: Merit Partners, LLC,

an Oklahoma limited liability company

By:   4500 Partners, LLC, its Manager     By:   Philcrest Properties, Inc., its
Manager       By:  

 

       

Robert E. Phillips,

President

Date:  

 

TENANT: Winnercomm, Inc.,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

 

G-2



--------------------------------------------------------------------------------

EXHIBIT H

GUARANTY AGREEMENT

This Exhibit is attached to and made a part of the Lease dated June 30,, 2011 by
and between Merit Partners, LLC, an Oklahoma limited liability company
(“Landlord”) and Winnercomm, Inc., a Delaware corporation (“Tenant”) for space
in the Building located at 4500 S. 129th East Avenue. Tulsa, OK 74146.

GUARANTY OF LEASE

This Guaranty is made as of this 30th day of June     , 2011 by OUTDOOR CHANNEL
HOLDINGS, INC., a Delaware corporation (“Guarantor”) with an address of 43445
Business Park Drive, Suite 103, Temecula, CA 92590, Attn: Assistant General
Counsel to and in favor of MERIT PARTNERS, LLC, an Oklahoma limited liability
company (“Landlord”) with an address of 4500 South 129th East Avenue, Tulsa, OK,
74134.

WITNESSETH:

WHEREAS, by Office Lease Agreement dated June 30, 2011, Landlord has leased to
Winnercomm, Inc., a Delaware corporation (“Tenant”) certain premises located at
4500 South 129th East Avenue, Tulsa, OK, and identified as Suite 200 in that
certain office complex commonly known as Corporate Woods (the “Lease” which term
includes the same as it may hereafter be modified, amended, extended or renewed;
capitalized terms not otherwise defined herein shall have the meaning ascribed
to such terms in the Lease); and

WHEREAS, Landlord has required Guarantor to execute this Guaranty of Lease
(“Guaranty”) as a condition to Landlord entering into the Lease with Tenant; and

WHEREAS, Guarantor will receive direct or indirect benefit from Landlord
entering into the Lease with Tenant.

NOW, THEREFORE, in order to induce Landlord to enter into the Lease and for
other good and valuable consideration, the undersigned Guarantor hereby agrees
as follows:

1. Guarantor hereby irrevocably guarantees to Landlord the full and prompt
payment of all Rent and any and all other sums and charges due and payable to
Landlord by Tenant under the Lease (collectively, the “Payment Obligations”) and
hereby further guarantees the full and timely performance and observance of all
of the covenants, terms, conditions and agreements therein provided to be
performed and observed by Tenant (the “Performance Obligations” and together
with the Payment Obligations collectively, the “Obligations”). Upon the
occurrence of an Event of Default Guarantor hereby covenants and agrees with
Landlord: (i) to make the due and full punctual payment of all Payment

 

H-1



--------------------------------------------------------------------------------

Obligations then due and payable by Tenant under the Lease; and (ii) to effect
prompt and complete performance of all and each of the Performance Obligations,
contained in the Lease on the part of Tenant to be kept, observed and performed.
This Guaranty is a continuing guaranty of Tenant’s payment and performance and
is not conditional or contingent upon any attempt to collect from Tenant or upon
any other condition or contingency except as stated herein. In no event shall
Guarantor’s obligations under this Guaranty exceed the Tenant’s contractual
obligations under the Lease as of the date of this Guaranty without Guarantor’s
prior written consent.

2. In the Event of Default under the Lease, Guarantor waives any right to
require Landlord to FIRST: (a) proceed against Tenant or pursue any rights or
remedies with respect to the Lease; (ii) proceed against or exhaust any security
that Landlord holds from Tenant; or (iii) pursue any other remedy whatsoever.
Landlord shall have the right to enforce this Guaranty regardless of the
acceptance of additional security from Tenant and regardless of the release of
discharge of Tenant or any guarantor by Landlord or by others, or by operation
of law.

3. Guarantor shall not be entitled to make and hereby waives any and all
defenses against any claim asserted by Landlord or in any suit or action
instituted by Landlord to enforce this Guaranty or the Lease or to be excused
from any liability thereunder unless Tenant could make or invoke such defense.
Guarantor does hereby expressly waive any and all defenses at law or in equity
which are not or would not be available to Tenant.

4. Subject to Paragraph 3 above and without limiting the generality of the
foregoing, the liability of Guarantor under this Guaranty shall not be deemed to
have been waived, released, discharged, impaired or affected by (a) reason of
any waiver or failure to enforce or delay in enforcing any of the Obligations,
or (b) the granting of any indulgence or extension of time to Tenant, or (c) the
assignment of the Lease or the subletting of the Premises by Tenant, with or
without Landlord’s consent, or (d) the expiration of the term, or (e) if Tenant
holds over beyond the term of the Lease, or (f) any merger or reorganization or
the release or discharge of Tenant or any other guarantor in any voluntary or
involuntary receivership, bankruptcy, winding-up or other creditors’
proceedings, or (g) the rejection, disaffirmance or disclaimer of the Lease by
Tenant in any action or proceeding, or (h) the release of any collateral held
for the Obligations or release of any Guarantor of any other guarantor, and
shall continue with respect to the periods prior thereto and thereafter. The
liability of Guarantor shall not be affected by any repossession or re-entry of
the Premises by Landlord.

5. The liability of Guarantor under this Guaranty shall not be released by any
modification or amendment to the Lease (including any extension or renewal of
the term of the Lease), and in the case of any such modification, the liability
of Guarantor shall be modified in accordance with the term of any such
modification of the Lease. Guarantor waives any notice of the modification or
amendment of the Lease. Additionally, Guarantor acknowledges and agrees that
Guarantor’s Obligations under this Guaranty may be increased by Tenant electing
to expand the Premises all of which are expressly provided for in the Lease and
the affect of any such election(s) by Tenant upon the Obligations of Guarantor
under the Guaranty are hereby consented to by Guarantor.

 

H-2



--------------------------------------------------------------------------------

6. In any action or proceeding which either party may be required to prosecute
to enforce its respective rights hereunder, the unsuccessful party therein
agrees to pay all costs incurred by the prevailing party therein, including
reasonable attorney’s fees, to be fixed by the Court, and said costs and
attorney fees shall be made a part of the judgment in said action. All rights
and remedies of Landlord under this Guaranty shall be cumulative and may be
exercised singly or concurrently.

7. This Guaranty shall remain in full force and effect until the payment or
performance of all Obligations and the other amounts due and payable under this
Guaranty (whether or not the Lease shall have been terminated) or until
otherwise terminated in accordance with Section 9 below. Until the payment and
performance of all Obligations and the amounts due and payable under this
Guaranty, Guarantor:

a. Shall have no right of subrogation against Tenant by reason of any payments
or acts of performance by Guarantor in compliance with the obligations of
Guarantor under this Guaranty; and

b. Subordinates any liability or indebtedness of Tenant now or hereafter held by
Guarantor to the obligations of Tenant to Landlord under the Lease.

8. Notwithstanding anything contained herein or the Lease to the contrary,
Guarantor further agrees that this Guaranty shall continue to be effective or be
reinstated, as the case may be, if (i) at any time payment, or any part thereof,
of any of the obligations of Tenant to Landlord are rescinded or must otherwise
be returned or repaid by Landlord upon the insolvency, bankruptcy or
reorganization of Tenant, all as those such payments to Landlord had not been
made, or (ii) at any time a transfer given by Tenant to Landlord as security for
the performance of any of the obligations of Tenant to Landlord are rescinded or
nullified upon the insolvency, bankruptcy or reorganization of Tenant, all as
those such transfers to Landlord had not been made.

9. This Guaranty shall terminate and be of no further force and effect on the
earliest to occur of:

a. expiration of the Lease or termination of the Lease for any reason other than
an Event of Default; or

b. mutual agreement of Landlord and Guarantor.

10. This instrument may not be changed, modified, discharged or terminated
orally or in any manner other than by an agreement in writing signed by
Guarantor and Landlord.

 

H-3



--------------------------------------------------------------------------------

11. All of the terms, agreements and conditions of this Guaranty shall extend to
and be binding upon Guarantor, and the heirs, executors, personal
representatives, and/or successors and assigns of Guarantor and shall inure to
the benefit of and may be enforced by Landlord, its successors and assigns, and
the holder of any mortgage to which the Premises may be subject at any time or
from time to time.

12. The use of the singular herein shall include the plural and the use of any
gender shall include all genders or neuter as the case may be. This Guaranty is
entered into in the State of Oklahoma and shall be governed by and construed in
accordance with the laws of the State of Oklahoma. Guarantor agrees that the
District Court of the State of Tulsa County, Oklahoma, and/or the Federal
District Court for the Northern District of Oklahoma shall have jurisdiction
over any dispute arising out of this Guaranty.

13. This Guaranty has been executed and delivered by Guarantor and constitutes
the valid, binding and legal obligation of Guarantor. Guarantor agrees that it
will, from time to time, within ten (10) days of Landlord’s request, execute and
deliver a statement certifying that this Guaranty is unmodified and in full
force and effect provided that such statement is true, complete and accurate as
of the time of making.

14. If Guarantor’s financial information ceases to be generally publicly
available, within thirty (30) days after receipt of a written request from
Landlord, and subject to Landlord’s prior agreement to maintain the
confidentiality of all Guarantor’s financial information, Guarantor shall
furnish Landlord, upon Landlord’s request, but not more than once per any given
calendar year (except in the event of a sale of the Premises) copies of
Guarantor’s most current financial statement, copies of various financial
reports, including, but not limited to, statement of income and expense,
statement of financial position, statement of cash flows, and statement of
change in financial position.

15. All notices under this Guaranty shall be deemed to have been given if it is
written and delivered in person or mailed by Registered or Certified mail,
postage prepaid, or sent by a nationally recognized overnight delivery service
to the party who is to receive such notice at the requested, to the address of
the parties first set forth above. When so mailed, the notice shall be deemed to
have been given two (2) business days after the date it was mailed. When sent by
overnight delivery service, the notice shall be deemed to have been given on the
next business day after deposit with such overnight delivery service. The
addresses specified in this Guaranty may be changed from time to time by giving
ten (10) days’ prior written notice thereof to the other party.

16. If any provision of this Guaranty or the application thereof to any person
or circumstances shall, for any reason and to any extent, be invalid or
unenforceable, the remainder of this Guaranty and the application of that
provision to other persons or circumstances shall not be affected but rather
shall be enforced to the extent permitted by law.

17. Guarantor and Landlord each hereby intentionally, knowingly and voluntarily
waives any right to a trial by jury in any lawsuit, proceeding, counterclaim, or

 

H-4



--------------------------------------------------------------------------------

any other litigation procedure based upon, or arising out of this Guaranty. In
extension of the foregoing, Guarantor and Landlord each specifically consents to
trial before a court respecting any such matter. Neither Guarantor nor Landlord
will seek to consolidate any such action in which a jury trial has been waived
with any other action in which a jury trial cannot be or has not been waived.

 

OUTDOOR CHANNEL HOLDINGS, INC.,

a Delaware corporation

By:  

 

Title:  

 

“Guarantor”

 

H-5



--------------------------------------------------------------------------------

State of California    

County of  

 

 

On  

 

  On before me,  

 

Date     Here Insert Name and Title of the Officer

personally appeared  

 

    Name(s) of Signer(s)

 

  ,

 

 

who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

  WITNESS my hand and official seal. Place Notary Seal Above       Signature  

 

    Signature of Notary Public

 

H-6